 

Exhibit 10.14

 

NOTE:  The information designated by a bracketed asterisk [*] has been omitted
pursuant to a request for confidential treatment and has been filed separately
with the Securities and Exchange Commission.

 

 

AIRLINE SERVICES AGREEMENT

by and between

SKYWEST AIRLINES, INC.

and

MIDWEST AIRLINES, INC.

Dated December 20, 2006

Effective as of January 1, 2007

 


--------------------------------------------------------------------------------


Table of Contents

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

1.01

 

Definitions

 

1

 

 

 

 

 

ARTICLE II PROVISION OF REGIONAL AIRLINE SERVICES

 

7

2.01

 

Operation of Scheduled Flights

 

7

2.02

 

Use of Designator, YX Identification and Related Matters

 

7

2.03

 

Use of Other Designators

 

8

2.04

 

Personnel and Dispatch Control

 

8

2.05

 

Inventory Management

 

8

2.06

 

Passenger Fares

 

8

2.07

 

DOT Certification

 

8

2.08

 

Compliance With Governmental Regulations

 

9

2.09

 

Quality of Service

 

9

2.10

 

Service Standards

 

9

2.11

 

Service Recovery

 

9

2.12

 

Inflight Food, Beverages and Supplies

 

10

2.13

 

Exclusivity Arrangements

 

10

 

 

 

 

 

ARTICLE III AIRCRAFT

 

11

3.01

 

Use of the Aircraft

 

11

3.02

 

Fleet Size and Related Matters

 

11

 

 

 

 

 

ARTICLE IV ANCILLARY ARRANGEMENTS

 

11

4.01

 

Coordination with SkyWest

 

11

4.02

 

Ground Handling

 

12

4.03

 

Facilities

 

12

4.04

 

Data Communications

 

13

4.05

 

Reservation Services

 

14

4.06

 

Ticketing Services and Ticketing Procedures

 

14

4.07

 

Baggage Handling Services

 

15

4.08

 

Air Cargo Handling Services

 

15

4.09

 

Use of COMAT

 

16

4.10

 

Slots and Route Authorities

 

16

4.11

 

Emergency Response and Family Assistance

 

17

 

 

 

 

 

ARTICLE V REVENUES, PAYMENTS AND SETOFF

 

17

5.01

 

Revenues

 

17

5.02

 

Payments to SkyWest

 

17

5.03

 

Block Hour and Cycle Rates; IOP Program Adjustment

 

20

5.04

 

Fixed Costs

 

20

5.05

 

Fuel

 

20

5.06

 

Pass-Through Expenses

 

21

5.07

 

Billing

 

21

 


--------------------------------------------------------------------------------


 

5.08

 

Performance Levels — Incentives and Penalties

 

21

5.09

 

Credit Card Chargebacks

 

23

5.10

 

Returned Checks

 

24

 

 

 

 

 

ARTICLE VI REPORTING OBLIGATIONS, AUDITING, INSPECTIONS AND
CONFIDENTIALITY/PUBLICITY

 

24

6.01

 

Reporting Obligations

 

24

6.02

 

Audits

 

24

6.03

 

Inspections

 

25

6.04

 

Confidentiality/Publicity

 

25

 

 

 

 

 

ARTICLE VII MIDWEST IDENTIFICATION

 

25

7.01

 

Identification License

 

25

7.02

 

Designator License

 

25

7.03

 

New Identifications

 

25

7.04

 

Use of Identification

 

26

7.05

 

Quality Control

 

26

7.06

 

Reservation of Rights

 

26

7.07

 

Ownership

 

26

7.08

 

Termination

 

26

7.09

 

Bankruptcy

 

27

 

 

 

 

 

ARTICLE VIII TAXES AND FEES

 

27

8.01

 

Taxes and Fees

 

27

8.02

 

Ticket Taxes and Fees

 

27

8.03

 

Property Tax, Fuel Tax, and Sales and Use Tax Compliance

 

28

 

 

 

 

 

ARTICLE IX LIABILITY, INDEMNIFICATION AND INSURANCE

 

28

9.01

 

Independent Contractor

 

28

9.02

 

Indemnification

 

29

9.03

 

Insurance

 

30

 

 

 

 

 

ARTICLE X TERM AND TERMINATION

 

31

10.01

 

Term

 

31

10.02

 

Termination Upon Certain Events

 

32

10.03

 

Termination by Midwest

 

32

 

 

 

 

 

ARTICLE XI MISCELLANEOUS

 

33

11.01

 

Limitation on Performance

 

33

11.02

 

Mutual Cooperation

 

34

11.03

 

Representations and Warranties

 

34

11.04

 

Assignment

 

34

11.05

 

Guaranties

 

34

11.06

 

Equity Investment

 

34

11.07

 

Governing Law and Venue

 

34

11.08

 

Interline and Other Agreements

 

34

11.09

 

Employee Nonsolicitation

 

35

 

ii


--------------------------------------------------------------------------------


 

11.10

 

Notices

 

35

11.11

 

Parties

 

35

11.12

 

Counterparts

 

36

11.13

 

Severability

 

36

11.14

 

Captions, Section Headings and Table of Contents

 

36

11.15

 

Availability of Equitable Remedies; Procedures

 

36

11.16

 

Exhibits

 

37

11.17

 

Integration and Entire Agreement

 

37

11.18

 

Relationship of Parties

 

37

 

iii


--------------------------------------------------------------------------------


 

EXHIBITS

Number

 

Title

5.02(c)(i)

 

Provisional Payments

5.03(a)

 

Block Hour Cost Elements

5.03(b)

 

Cycle Cost Elements

5.04

 

Fixed Cost Elements

5.06

 

Pass-Through Expenses

11.09

 

Key Employee Job Titles

 

iv


--------------------------------------------------------------------------------


 

AIRLINE SERVICES AGREEMENT

THIS AIRLINE SERVICES AGREEMENT (this “Agreement”) is dated the 20th day of
December, 2006 and made effective as of the 1st day of January 2007 (the
“Effective Date”), by and between SKYWEST AIRLINES, INC., a Utah corporation
(“SkyWest”), and MIDWEST AIRLINES, INC., a Wisconsin corporation (“Midwest”).

WITNESSETH:

WHEREAS, SkyWest and Midwest desire to make certain arrangements between them
which will enable SkyWest to provide Midwest with commercial regional air
transportation services; and

WHEREAS, SkyWest and Midwest are each willing to perform in the manner and upon
the conditions and terms hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Midwest and SkyWest do hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01        Definitions.  For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(1)           THE TERMS AS DEFINED IN THIS ARTICLE HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS ARTICLE AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR;

(2)           ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES; AND

(3)           THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, OR OTHER SUBDIVISION.

“A/C Months” means the number of Aircraft in operation on the last day of a
month, adjusted on a pro-rata basis to account for any Aircraft deployed during
such month.

“A/C Months Report” means the report of A/C Months to be prepared by SkyWest
pursuant to Section 5.02(a)(ii).

“ACARS” means the Aircraft Communications Addressing and Reporting System which
provides communications between the Aircraft and SkyWest with respect to
operational matters.


--------------------------------------------------------------------------------


 

“Affiliate” means, as applied to a Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.

“Aggregate Block Hour Rate” means the sum of all of the Block Hour Rates for all
of the Block Hour Cost Elements.

“Agreement” shall have the meaning ascribed to such term in the preamble to this
Agreement.

“Air Cargo” means air freight, United States mail and small package services
appropriate for the Aircraft.

“Air Cargo Handling Services” means the Air Cargo handling services to be
performed pursuant to Section 4.08.

“Aircraft” means the fifteen (15) Bombardier CRJ-200 aircraft described in
Section 3.02(a), plus any additional aircraft added pursuant to
Section 3.02(b).  “Aircraft” shall also be deemed to include the
neutrally-painted Bombardier CRJ-200 aircraft which may be used to provide the
Regional Airline Services pursuant to Section 3.01, below, but only with respect
to the calculation of Block Hours and Cycles and Midwest’s obligation to pay for
fuel pursuant to Section 5.05, below.

“Baggage Handling Services” means the baggage handling services to be performed
pursuant to Section 4.07.

“Block Hour” means the period of time (in minutes) beginning when an Aircraft
first moves from the ramp blocks in connection with a Scheduled Flight, a
Non-Scheduled Flight or a Charter Flight and ending when the Aircraft next comes
to a stop at the ramp at any station or other point of termination as recorded
by ACARS or another mutually agreed system, divided by sixty (60).

“Block Hour Cost Element” means a cost element specified on Exhibit 5.03(a).

“Block Hour Rate” shall be determined in accordance with Section 5.03(a) and
Exhibit 5.03(a).

“Block Hour Report” means the report with respect to Block Hours to be delivered
by SkyWest pursuant to Section 5.02(a)(i).

“Care Check” means the numerical score obtained through Midwest’s existing  Care
Check survey, consistently applied for the Performance Period, or any such
successor program as mutually agreed to between Midwest and SkyWest.

2


--------------------------------------------------------------------------------


 

“Charter Flights” means uniquely scheduled revenue passenger flights with a
customized schedule between charter client-requested airports using the Aircraft
(other than Scheduled Flights); provided, however, that the operational
arrangements and the compensation to be received by SkyWest in respect of such
Charter Flights are subject to the same procedures and remuneration as a
Scheduled Flight hereunder, unless otherwise mutually agreed by Midwest and
SkyWest.  To the extent that inflight catering (food and beverage) exceeds that
normally provided for on a Scheduled Flight, the incremental cost and
coordination of the catering will be the sole responsibility of Midwest and/or
the charter client.

“COMAT” means company material, including but not limited to priority aircraft
maintenance parts.

“Contracted Service Cities” means those Service Cities at which SkyWest
contracts with a third party for performance of substantially all Ground
Handling Functions and for required facilities, excluding Hub Cities.

“Customer Experience Pulse” means the numerical score obtained through Midwest’s
existing Customer Experience Pulse survey, consistently applied for the
Performance Period, or any such successor system as mutually agreed to between
Midwest and SkyWest.

“Cycle” means an actual takeoff and landing of an Aircraft in connection with a
Scheduled Flight, a Non-Scheduled Flight or a Charter Flight.

“Cycle Cost Element” means a cost element specified on Exhibit 5.03(b).

“Cycle Rate” shall be determined in accordance with Section 5.03(b) and
Exhibit 5.03(b).

“Cycle Report” means the report with respect to Cycles to be delivered by
SkyWest pursuant to Section 5.02(a)(i).

“Data Communication Equipment” shall have the meaning ascribed to such term in
Section 4.04.

“Designator” means “YX” or such other designator code selected by Midwest from
time to time in its sole discretion to identify Midwest’s own flights.

“Direct Cost” means Midwest’s or SkyWest’s, as applicable, actual cost for goods
and services without any surcharge for administrative or general overhead
expenses.

“DOT” means the United States Department of Transportation or any successor to
its functions with respect to the regulation of air transportation.

“DOT Certification” means any and all certifications and approvals by the DOT,
the FAA and other regulatory agencies required for SkyWest to operate the
Aircraft and to perform pursuant to the terms of this Agreement and all
Governmental Regulations.

“Effective Date” means the date specified in the preamble to this Agreement.

3


--------------------------------------------------------------------------------


 

“Excess Fuel Cost” shall be determined in accordance with Section 5.05(c).

“FAA” means the Federal Aviation Administration or any successor organization.

“Final Block Hour Payment” means the payment for Block Hours calculated in
accordance with Section 5.02(c)(ii)(A).

“Final Cycle Payment” means the payment for Cycles calculated in accordance with
Section 5.02(c)(ii)(B).

“Final Fixed Cost Payment” means the payment for fixed costs calculated in
accordance with Section 5.02(c)(ii)(C).

“Final Monthly Margin Payment” means the payment calculated in accordance with
Section 5.02(c)(ii)(D).

“Fixed Cost Element” means a cost element specified on Exhibit 5.04.

“Fixed Cost Rate” shall be determined in accordance with Section 5.04 and
Exhibit 5.04.

“Fuel Burn Rate” means the quotient of (a) the total number of gallons of fuel
burned by the Aircraft, including auxiliary power units, for a month, divided by
(b) the total number of Block Hours for such month.

“GAAP” means generally accepted accounting practice and principles at the time
prevailing in the United States for companies engaged in businesses similar to
that of SkyWest, consistently applied.

“Governmental Regulations” means the rules and regulations prescribed by an
airport authority at a Service City or by any local, state or federal unit of
government having authority and jurisdiction to regulate the business and
affairs of an air carrier having DOT Certification, including without
limitation, the DOT and the FAA.

“Ground Handling Functions” shall have the meaning ascribed to such term in
Section 4.02.

“Hub Cities” means Milwaukee, Wisconsin (“MKE”), Kansas City, Missouri (“MCI”)
and any other city in the United States where Midwest, together with its
subsidiaries and Midwest Connect Carriers operating under Midwest’s Designator,
operate an average of more than twenty-five (25) departures per day during any
Midwest Schedule Period.

“Identification” means a trade name, trademark, service mark, graphic, logo,
distinctive color scheme or other trade dress, domain name and/or other
identification or indication of source or origin.

“Initial Term” shall have the meaning ascribed to such in term in Section 10.01.

4


--------------------------------------------------------------------------------


 

“IOP Payment” means the payment for IOP Program Incidents calculated in
accordance with Section 5.03(c).

“IOP Program Incident” shall mean Midwest’s request that SkyWest cancel one or
more Scheduled Flights as a result of Midwest’s initiation of its Irregular
Operating Procedures Program.

[*]

“Maintenance Facilities” shall mean the maintenance facilities described in
Section 4.03(c).

“MASK” shall have the meaning ascribed to such term in Section 2.11(a).

“Midwest” shall have the meaning ascribed to such term in the preamble to this
Agreement.

“Midwest Connect Carrier” means an airline operating regional jet and/or
turboprop air transportation services as a Midwest Connect carrier pursuant to
an airline services agreement between such airline and Midwest.

“Midwest Group” shall have the meaning ascribed to such term in Section 7.07.

“Midwest Guaranty” means that certain Guaranty executed by Midwest Air Group,
Inc. in favor of SkyWest dated of even date herewith.

“Midwest Schedule Period” means the planned duration of various time periods for
which Midwest’s flight schedule is for sale in computer reservation systems.

“Midwest Service Cities” means those Service Cities at which Midwest employees
perform substantially all Ground Handling Functions and Midwest provides
required facilities, or a city at which Midwest has contracted directly with a
third party other than SkyWest to provide those services and facilities.

“Midwest Tickets” shall have the meaning ascribed to such term in
Section 4.06(a).

“Non-Scheduled Flights” means all flights using the Aircraft which are not
Scheduled Flights or Charter Flights.

 “Pass-Through Expenses” means the expenses described on Exhibit 5.06.

“Pass-Through Expense Payment” means the payment for Pass-Through Expenses
calculated in accordance with Section 5.02(c)(iii)(A).

“Pass-Through Expense Report” means the report of Pass-Through Expenses to be
prepared by SkyWest pursuant to Sections 5.02(a)(iii) and 5.06.

“Performance Criteria” shall have the meaning ascribed to such term in
Section 5.08(a).

5


--------------------------------------------------------------------------------


 

“Performance Period” means each six (6) month period ending on a June 30 or
December 31 occurring during the term of this Agreement.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, limited liability company, unincorporated association, joint
venture or other entity of whatever nature.

“Planned Fuel Burn Rate” means [*] gallons per Block Hour.

“Prohibited Change of Control” means the acquisition, directly or indirectly, by
any Person or group of Persons reasonably deemed by Midwest to be a major
competitor of Midwest or any of its Affiliates, in any one transaction or a
series of related transactions, of (a) the right to control the direction of the
management and policies of SkyWest, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise, or (b) ownership of
(i) fifty percent (50%) or more of the outstanding equity securities of SkyWest,
or (ii) all or substantially all of the assets of SkyWest.

“Provisional Block Hour Payment” means the amount set forth in Section
5.02(c)(i)(A).

“Provisional Cycle Payment” means the amount set forth in Section 5.02(c)(i)(B).

“Provisional Fixed Cost Payment” means the amount set forth in Section
5.02(c)(i)(C).

“Provisional Monthly Margin Payment” means the amount set forth in Section
5.02(c)(i)(D)

“Regional Airline Services” means the provisioning by SkyWest to Midwest of
Scheduled Flights, Non-Scheduled Flights and Charter Flights using the Aircraft
in accordance with this Agreement.

“Renewal Term” shall have the meaning ascribed to such term in Section 10.01.

“Scheduled Flights” means revenue passenger flights (other than Charter Flights)
using the Aircraft which, regardless of frequency, are held out to the public
and published in the customary and applicable schedule distribution systems,
such as the Official Airline Guide, or published by Midwest in its own system
timetables.  In addition, Scheduled Flights shall include all regularly
scheduled flights which are not revenue passenger flights as determined by
Midwest in its sole discretion.

“Service Cities” means those cities identified from time to time by Midwest to
which SkyWest shall provide Regional Airline Services.

“SkyWest” shall have the meaning ascribed to such term in the preamble to this
Agreement.

“SkyWest Guaranty” means that certain Guaranty executed by SkyWest, Inc. in
favor of Midwest dated of even date herewith.

6


--------------------------------------------------------------------------------


 

“SkyWest Identification” means any Identification selected by SkyWest from time
to time for use in connection with the business of SkyWest.

“SkyWest Service Cities” means those Service Cities at which SkyWest employees
perform substantially all Ground Handling Functions and SkyWest provides
required facilities.

“TAR” shall have the meaning ascribed to such term in Section 2.11(a).

“Ticket Taxes and Fees” means any taxes pursuant to Sections 4261 or 4271 of the
U.S. Internal Revenue Code of 1986, as amended or succeeded, on any amounts paid
by customers for transportation of persons or packages by air, and any passenger
facility charges, airport improvement fees, security fees or charges, stamp
taxes, excise taxes, value-added taxes (in the nature of a sales or use tax),
gross receipts taxes (in the nature of a sales or use tax), U.S. APHIS user
fees, U.S. Customs user fees, U.S. Immigration user fees, and any other taxes
and/or user fees imposed by any domestic or foreign governmental entity, airport
or taxing authority on a per-passenger basis on any amounts paid by customers
for transportation of persons or packages by air.

“Ticketing Services” means the ticketing services to be performed pursuant to
Section 4.06(a).

“YX Indemnitees” shall have the meaning ascribed to such term in
Section 8.02(b).

“YX Identification” means any Identification specifically selected by Midwest
from time to time in its sole discretion for use by SkyWest in connection with
the Regional Airline Services (including without limitation “Midwest Connect” or
any similar name).

ARTICLE II

PROVISION OF REGIONAL AIRLINE SERVICES

2.01        Operation of Scheduled Flights.  Subject to the terms and conditions
of this Agreement, SkyWest shall use the Aircraft to operate Scheduled Flights
and Charter Flights as shall be designated by Midwest from time to time in
Midwest’s sole discretion.  All schedules and aircraft routing for such
Scheduled Flights and all utilization of the Aircraft shall be determined by
Midwest from time to time, in its sole discretion, subject to the reasonable
operational constraints of SkyWest taking into consideration reasonable
maintenance, crew training and Aircraft rotation requirements.  Scheduled block
times shall be set in accordance with Midwest’s standards unless otherwise
mutually agreed by Midwest and SkyWest.  Minimum turn times shall be mutually
agreed to by SkyWest and Midwest and set in conformity with standard industry
practices and Aircraft type.

2.02        Use of Designator, YX Identification and Related Matters.  Subject
to the applicable provisions of Article VII, below, SkyWest shall operate the
Scheduled Flights and Charter Flights provided under this Agreement using the
Designator.  The Scheduled Flights and Charter Flights shall be identified by
SkyWest solely with flight numbers assigned by Midwest.  Subject to the
applicable provisions of this Article II, SkyWest shall use only the YX
Identification for the Aircraft (except as otherwise required by Governmental
Regulations), and

7


--------------------------------------------------------------------------------


 

for all exclusive-use facilities (including Maintenance Facilities), signage,
equipment and advertising, promotional and business materials in any form or
media that are used in connection with the Regional Airline Services, and shall
conform to Midwest standards for logo and brand as determined by Midwest. 
SkyWest shall not use the SkyWest Identification or the Identification of any
other airline for the Aircraft (except as required by Governmental Regulation),
exclusive-use facilities (including Maintenance Facilities), signage, equipment,
uniforms or advertising, promotional or business materials in any form or media
that are used in connection with the Regional Airline Services; provided,
however, nothing in the foregoing prohibition shall preclude SkyWest from using
the SkyWest Identification for general corporate purposes, investor relations,
on crew wings and employee service pins, and for purposes that are not covered
by the foregoing prohibition and do not involve interaction with Midwest
customers or passengers.  Midwest and SkyWest shall agree on the color and
design of all uniforms worn by SkyWest personnel involved in the provision of
the Regional Airline Services.  In the case of joint-use facilities, such as
airport facilities where SkyWest provides ground handling services for Midwest
and another carrier(s), Midwest and SkyWest shall agree on the appropriate use
of YX Identification along with that of the other carrier(s).

2.03        Use of Other Designators.  SkyWest shall not use on the Aircraft the
airline designator, Identification, or any other identifying feature of a
foreign or United States airline other than Midwest, without the express prior
written consent of Midwest, or unless Midwest directs SkyWest to use such other
designator, Identification, or identifying feature.

2.04        Personnel and Dispatch Control.  SkyWest shall be responsible for
providing all crews (flight and cabin) to operate the Scheduled Flights,
Non-Scheduled Flights and any Charter Flights and for all aspects (personnel and
other) of dispatch control, including but not limited to load control.  SkyWest
dispatch control shall maintain frequent communication with Midwest dispatch
control, and other Midwest entities as appropriate, to ensure the safe and
timely operation of flights and to adhere to Midwest customer service standards.

2.05        Inventory Management.  Midwest shall have complete control over all
inventory management functions for all Scheduled Flights and Charter Flights
operated pursuant to this Agreement, including, without limitation, overbooking
levels, discount seat levels, itinerary controls and allocation of seats among
the various fare buckets.  In performing SkyWest’s inventory management, Midwest
shall conform in all material respects to its own procedures and standards,
taking into account the type of Aircraft operated by SkyWest.

2.06        Passenger Fares.  Midwest shall be the sole authority for filing
tariffs for Scheduled Flights operated pursuant to this Agreement, and Midwest
shall establish all passenger fares for Scheduled Flights and rates for Charter
Flights operated pursuant to this Agreement.  All charges for filing of fares or
tariffs for Scheduled Flights operated pursuant to this Agreement shall be paid
by Midwest.

2.07        DOT Certification.  SkyWest has and shall maintain DOT Certification
and all other permits, licenses, certificates and insurance required by
governmental authorities and Article IX hereof to enable SkyWest to perform the
services required by this Agreement.

8


--------------------------------------------------------------------------------



 

2.08        Compliance With Governmental Regulations.  All flight operations,
dispatch operations and flights and all other operations undertaken by SkyWest
pursuant to this Agreement shall be conducted and operated by SkyWest in strict
compliance with all Governmental Regulations, including, without limitation,
those relating to airport security, the use and transportation of hazardous
materials, flight crew and mechanic qualifications and licensing requirements,
crew training and hours.  All Aircraft shall be operated and maintained by
SkyWest in strict compliance with all Governmental Regulations, SkyWest’s own
operations manuals and maintenance manuals and procedures, and all applicable
equipment manufacturers’ instructions.  At all times, SkyWest shall operate with
the highest standards of care.

2.09        Quality of Service.  Midwest policies, procedures, performance
standards and means of measurement thereof concerning the provision of air
passenger and air cargo services shall be applicable to all services provided by
SkyWest under this Agreement.  SkyWest shall achieve at least the same quality
of airline service provided by Midwest, subject to limitations imposed by the
type of Aircraft used by SkyWest, its route network, the availability of
equipment and facilities at the Service Cities and the performance by Midwest of
its obligations under this Agreement.  SkyWest shall maintain adequate staffing
levels to ensure at least the same level of customer service and operational
efficiency that Midwest achieves; SkyWest shall cooperate with Midwest in any
way necessary or desirable to provide such comparable level of customer service
in connection with the operation of Regional Airline Services; and SkyWest shall
maintain new hire and recurrent training programs for all job descriptions which
are reasonably acceptable to Midwest.

2.10        Service Standards.  [*]

(a)           Minimum Completion Factor.  [*]

(b)           Minimum On Time Reliability.  [*]

(c)           Mishandled Luggage Factor.  [*]

(d)           Customer Complaints Factor.  [*]

(e)           Care Check Score.  [*]

(f)            Customer Experience Pulse.  [*]

(g)           Calculations.         [*]

2.11        Service Recovery.

(a)           Passenger Amenities.  SkyWest agrees to provide passenger
amenities, including, without limitation, denied boarding compensation, which
Midwest provides under Rule 245 of the Domestic General Rules No. 1 issued by
Airline Tariff Publishing Co. and ATA Resolution No. 120.20 or pursuant to any
similar contractual arrangement now existing or hereafter in effect or
applicable to Midwest.  In any SkyWest Service City or Contracted Service City,
SkyWest agrees (i) to handle oversold Scheduled Flights and the payment of
denied boarding

9


--------------------------------------------------------------------------------


 

compensation in accordance with Midwest’s standard policies and procedures, (ii)
to pay the full cost of providing passenger amenities (either directly to the
affected passengers or to Midwest as reimbursement for the amounts paid by
Midwest to such passengers) with the exception of denied boarding compensation
resulting from inventory oversales or other actions of Midwest, and (iii) to
report all denied boarding data to Midwest via both the standard Midwest Ticket
Agent Report (“TAR”) and the standard Midwest Yield Management Flight Close-Out
Denied Boarding Mask (“MASK”).  In any SkyWest Service City or Contracted
Service City, for denied boarding compensation resulting from inventory
oversales or the actions of Midwest, SkyWest will pay the appropriate amount of
denied boarding compensation to the affected passengers and will invoice Midwest
for such amount pursuant to Section 5.07, below.  Any such invoice will include
sufficient detail and supporting documentation to allow Midwest to verify the
invoiced amount.  Notwithstanding the foregoing, SkyWest shall be responsible
for any discrepancy between the TAR and the MASK, and Midwest will invoice
SkyWest for any amounts due based on reconciliation of those two reports.  In
Midwest Service Cities, Midwest will provide all passenger amenities, including
but not limited to baggage delivery, at its sole cost.

(b)           Destination by other Means.  If SkyWest transports a revenue
passenger to his or her destination by another means (bus, train, taxi, etc.)
due to a flight cancellation, Midwest shall reimburse SkyWest for the actual
transportation costs incurred to transport the passenger by such other means. 
SkyWest shall use its best efforts to minimize the transportation of passengers
by other means and the costs associated therewith.  SkyWest must confer with
designated Midwest customer service staff prior to making arrangements of this
type.

2.12        Inflight Food, Beverages and Supplies.  Unless otherwise mutually
agreed, Midwest will provide Aircraft catering services and food and beverages
for passengers on Scheduled Flights in accordance with Midwest’s specifications
and directions and at Midwest’s sole cost.  SkyWest shall be solely responsible
for maintaining all licenses necessary for the serving of inflight food and
beverages on Scheduled Flights and for the provision of crew meals.  If so
desired, Midwest will supply crew meals as directed by SkyWest, and shall
invoice to SkyWest the actual cost of the crew meals so supplied.  Midwest shall
furnish SkyWest, at Midwest’s sole cost, adequate supplies of its customary
inflight supplies including, but not limited to, the Midwest inflight magazine,
cups, napkins, pillows, blankets, trash bags, sick sacks, lavatory supplies,
creamers, swizzle sticks and sugar in a form similar to or identical with that
used by Midwest.  SkyWest may be asked to administer Midwest’s buy-on-board meal
program on designated flights.  In this case, SkyWest personnel shall be trained
in all Midwest catering and sales procedures by Midwest and shall utilize all
associated equipment and procedures designated by Midwest for the buy-on-board
meal program.

2.13        Exclusivity Arrangements.  Midwest and SkyWest agree that this
Agreement shall not prevent either party from engaging in other similar
arrangements or agreements with other carriers, except that the Aircraft are for
the exclusive use of Midwest as provided in Section 3.01.  Nothing in this
Agreement shall preclude Midwest from (i) entering into code share, alliance or
other commercial cooperation arrangements with any other airline, or (ii)
entering into similar or other arrangements with other carriers for the
provisioning of regional airline services using Canadair Regional Jets, other
regional jets, turboprop aircraft or any other aircraft to or from the Hub
Cities, the same Service Cities or elsewhere.

 

10


--------------------------------------------------------------------------------


 

ARTICLE III

AIRCRAFT

3.01        Use of the Aircraft.  Midwest and SkyWest agree that (a) the
Aircraft shall be used only to provide and/or support the Regional Airline
Services contemplated by this Agreement, (b) the Aircraft shall not be used by
SkyWest for any other purpose without the prior written consent of Midwest, and
(c) the Regional Airline Services shall be provided only using the Aircraft;
provided, however, that SkyWest may, from time to time as maintenance needs may
require, use a neutrally-painted Bombardier CRJ-200 aircraft (which is not an
Aircraft for purposes of this Agreement) to provide Regional Airlines Services
hereunder.

3.02        Fleet Size and Related Matters.

(a)           Initial Fleet Size.  The initial fleet shall consist of fifteen
(15) Aircraft, one of which shall constitute an operational spare.  Midwest and
SkyWest shall mutually agree on the timing and rate of deployment of the initial
fleet.

(b)           Fleet Additions.  Midwest and SkyWest agree that, subject to
availability of aircraft on economic terms acceptable to Midwest and SkyWest,
SkyWest will, at the written request of Midwest, procure, prepare, and put into
service up to ten (10) additional Aircraft on the same terms and conditions as
apply to the initial fleet of fifteen (15) Aircraft.  This obligation shall be
applicable only until the second anniversary of the Effective Date of this
Agreement.

(c)           Induction and Termination Costs.  All one-time expenses that are
associated with inducting Aircraft and making them ready for use pursuant to
this Agreement shall be paid one hundred percent (100%) by SkyWest.  [*]  In
addition, Midwest shall reimburse SkyWest for the cost of installing leather
seat covers on the Aircraft.  All return costs and expenses associated with the
return of Aircraft shall be paid one hundred percent (100%) by SkyWest without
reimbursement by Midwest.  Midwest’s obligation to reimburse SkyWest for certain
expenses hereunder is subject to the provisions of Section 5.02(e), below.

ARTICLE IV

ANCILLARY ARRANGEMENTS

4.01        Coordination with SkyWest.

(a)           Schedules and Timetables.  Midwest shall file and maintain
schedules with all applicable schedule distribution systems for all Scheduled
Flights, and such schedules shall be filed and maintained by Midwest together
with the schedules for its flights.  Midwest shall include and list all
Scheduled Flights providing Regional Airline Services in the schedule
publication program of Midwest.  SkyWest shall conform in all respects to
Midwest’s use of electronic schedules, timetables and contracts of carriage. 
Midwest shall include Scheduled Flights operated by SkyWest in all appropriate
flight information systems on which Midwest flights are listed.

11


--------------------------------------------------------------------------------


 

(b)           Travel Privileges.  Midwest and SkyWest shall each be entitled to
make available for their respective employees and members of their respective
Boards of Directors, those travel privileges as mutually agreed to by the
parties.

4.02        Ground Handling.  Midwest reserves the right to designate the ground
handler at all locations served by SkyWest pursuant to this Agreement.  At
cities designated by Midwest as Midwest Service Cities, Midwest or its
designated contractor shall provide the following functions:  (a) all gate and
ticket counter check-in activities, (b) all passenger enplaning/deplaning
services, including but not limited to sky cap and wheel chair services, (c)
aircraft loading/unloading services, including but not limited to airside
busing, (d) passenger ticketing, (e) aircraft cleaning, including but not
limited to overnight cleaning, (f) jetbridge maintenance (where applicable), (g)
janitorial services, and (h) deicing services (collectively, the “Ground
Handling Functions”) at no charge to SkyWest.  At cities jointly designated by
Midwest and SkyWest as SkyWest Service Cities, SkyWest shall provide the Ground
Handling Functions.  At mutually agreeable Contracted Service Cities, SkyWest
shall provide the Ground Handling Functions utilizing a contract agent.  Should
a city be designated as a SkyWest Service City or a Contracted Service City,
Midwest and SkyWest shall mutually agree on the cost per turn (cycle) and
Pass-Through Expenses that Midwest will pay for the Ground Handling Functions
and Exhibits 5.03(b) and 5.06 shall be amended to reflect the terms of such
agreement.  Midwest shall give as much notice as practicable of the designation
of a SkyWest Service City or a Contracted Service City, but in no event will
such notice be less than ninety (90) days unless mutually agreed.

4.03        Facilities.

(a)           Hub Cities.  SkyWest will sublease from Midwest airport facilities
at the Hub Cities as set forth in mutually agreeable sublease agreements, at no
expense to SkyWest.  In the event SkyWest requires additional facilities at any
of the Hub Cities caused by the expansion of Regional Airline Services, Midwest
shall use its reasonable efforts to obtain such facilities and provide them to
SkyWest at no charge to SkyWest.  Midwest and SkyWest agree that Midwest may
relocate SkyWest to comparable facilities at the Hub Cities, provided that
Midwest pays SkyWest’s reasonable relocation expenses.

(b)           Service Cities.  At Midwest Service Cities, Midwest shall provide
SkyWest with the Ground Handling Functions pursuant to Section 4.02, above,
utilizing Midwest’s owned and/or leased premises and equipment (including
jetbridges where applicable) located thereon.  Midwest shall cooperate with
SkyWest’s efforts to become a signatory carrier at such airports; provided,
however, that if SkyWest becomes a signatory carrier at any such airport,
SkyWest shall vote as directed by Midwest on any matters submitted to the
signatory carriers for a vote.  At SkyWest Service Cities, SkyWest shall be
solely responsible for all of its facilities and equipment requirements;
provided, however, if Midwest owns and/or leases facilities at a SkyWest Service
City and elects to provide Ground Handling Functions to SkyWest pursuant to
Section 4.02, Midwest shall provide such services utilizing Midwest’s owned
and/or leased premises and equipment (including jetbridges where applicable)
located thereon. At a Contracted Service City, SkyWest shall be solely
responsible for all of its facilities and equipment requirements.  In the event
Midwest exercises its right, pursuant to Section 4.02, to have a
Midwest-designated contract agent perform the Ground Handling Functions in a
Contracted

12


--------------------------------------------------------------------------------


 

Service City, Midwest shall be solely responsible for all facilities and
equipment requirements. Midwest will determine in its sole discretion whether a
jetbridge will be used at all Service Cities.

(c)           Maintenance Facilities.  SkyWest shall provide and be solely
responsible for all maintenance facilities necessary to the provision of
Regional Airline Services; provided, however, that Midwest shall provide a
reasonable amount of its present Milwaukee hangar facilities for use by SkyWest,
at no charge to SkyWest.  Notwithstanding the foregoing, Midwest may, upon one
hundred twenty (120) days written notice to SkyWest, utilize any hangar space
provided to SkyWest for any other purpose, and SkyWest shall make other
arrangements as necessary.  To the extent that SkyWest was utilizing Midwest’s
hangar facility in Milwaukee and is required to make other arrangements pursuant
to this paragraph, Midwest and SkyWest shall mutually agree on an adjustment to
the fixed costs in Section 5.04.

(d)           Landing Fees.  SkyWest shall be responsible for payment of landing
fees at all airports to which it provides Regional Airline Services pursuant to
this Agreement and at all airports to which a Scheduled Flight, Non-Scheduled
Flight or Charter Flight is diverted.  The actual amount of landing fees paid by
SkyWest shall constitute Pass-Through Expenses pursuant to Exhibit 5.06.

(e)           Signage.  Subject to Governmental Regulations, SkyWest shall
display at all ticketing and check-in locations such signage or other forms of
advertisement to identify and promote Midwest’s service as Midwest may specify
and as approved by the relevant airport authority.  All signage utilizing the YX
Identification shall be provided by Midwest at its sole cost, shall be the
property of Midwest and shall be subject to the applicable provisions of Article
VII, below.  SkyWest shall not use the SkyWest Identification on any signage or
other forms of advertisement used to identify or promote the Regional Airline
Services (except as otherwise required by Governmental Regulations).

(f)            Facilities Lease Option.  Notwithstanding anything to the
contrary in this Agreement, Midwest may, at its option, elect to hold the
leasehold interest in any facilities to be used by SkyWest at any new or
existing Service City, and in the event Midwest exercises this option (i)
Midwest shall enter into a facilities lease with the lessor of such facilities,
(ii) SkyWest shall utilize such facilities pursuant to a sub-lease or facilities
use agreement with Midwest, (iii) the rent/facilities charges payable by SkyWest
in such sub-lease or facilities use agreement shall be the same as Midwest’s
Direct Cost under the Facilities Lease for the facilities used by SkyWest, (iv)
the sub-lease or facilities use agreement shall terminate when SkyWest ceases to
operate Regional Airline Services at the airport, and (v) Midwest shall lease
facilities which are reasonably suitable for SkyWest’s operational needs and,
with respect to new Service Cities, Midwest shall complete the leasing
arrangements in a manner that will allow SkyWest adequate time to prepare to
commence Regional Airline Services at the Service City as scheduled by Midwest.

4.04        Data Communications.  Midwest shall provide to SkyWest at all
Service Cities and Hub Cities, at Midwest’s sole expense, data circuit lines,
any required data networking equipment, the use of computer reservation
terminals, printers and modems, including hardware, software and maintenance
support for such equipment (the “Data Communication Equipment”). 

13


--------------------------------------------------------------------------------


 

Such Data Communication Equipment shall be of the same type and quality as that
used by Midwest in its airline operations.  In connection with the commencement
of Regional Airline Services at a new Service City, Midwest will provide SkyWest
with Midwest’s standard Data Communication Equipment at Midwest’s sole expense. 
In addition, Midwest shall provide SkyWest with access to Midwest’s private
SABRE partition during the term of this Agreement.  Midwest and SkyWest shall
enter into a separate written agreement with respect to the information
technology services to be provided by Midwest to SkyWest in connection with the
Regional Airline Services operated under this Agreement.

4.05        Reservation Services.  During the term of this Agreement, Midwest
shall handle, at its sole expense, reservations for all passenger air
transportation on Scheduled Flights operated by SkyWest pursuant to this
Agreement.  Reservations shall be handled in the same manner and subject to the
same standards utilized by Midwest for its own reservations.  All reservations
shall be made in the name of Midwest unless otherwise required by Governmental
Regulations.  Midwest shall be sole owner of any customer or passenger data
relating to the Scheduled Flights and related reservation services.

4.06        Ticketing Services and Ticketing Procedures.

(a)           Ticketing Services.  At all of its ticketing locations, Midwest
shall, at its sole expense, sell, issue and exchange tickets for passenger air
transportation on all Scheduled Flights to be operated pursuant to this
Agreement utilizing Midwest ticket stock and all related accounting forms
printed with the Midwest logo, name and format (“Midwest Tickets”).  Midwest
hereby appoints SkyWest as its agent, and SkyWest hereby agrees to act as
Midwest’s agent, at all SkyWest ticketing locations in connection with the sale
and issuance of all passenger tickets by SkyWest and with the same duties owed
to Midwest in that capacity as is customary in the industry between airlines. 
At all of its ticketing locations, SkyWest shall sell, issue and exchange
Midwest Tickets for passenger air transportation on all Scheduled Flights to be
operated pursuant to this Agreement and to be provided by and over the routes of
Midwest (collectively, “Ticketing Services”).  Nothing in this Section 4.06(a)
shall be deemed to alter or conflict with the provisions of Section 9.01
hereof.  Air carriers and other agencies other than Midwest may also issue
tickets for travel to be performed by SkyWest.

(b)           Booking and Ticketing Procedures.  The procedures followed and
standards applied by SkyWest in booking flights and performing the Ticketing
Services shall conform in all material respects to Midwest’s own tariffs,
procedures and standards applicable to the booking of Midwest flights and the
issuance of Midwest Tickets and to the collection and remittance of the proceeds
of such sales.  SkyWest employees booking flights and performing Ticketing
Services shall adhere to Midwest’s procedures and standards as shall be provided
to SkyWest in writing.  In accordance with Section 8.02, below, SkyWest shall be
responsible for collecting and shall pay to Midwest any Ticket Taxes and Fees
required to be collected under applicable law on Tickets sold by SkyWest
utilizing Midwest ticket stock.

(c)           Frequent Flyer Program.  SkyWest agrees to accept Midwest frequent
flyer tickets and to provide transportation services pursuant to such tickets at
no charge to Midwest.  All travel under the frequent flyer program solely on
SkyWest shall entitle a passenger to such credit as shall be equivalent to the
credit offered on Midwest for comparable mileage segments. 

14


--------------------------------------------------------------------------------


 

Midwest will provide such credit to members of its frequent flyer program who
travel on SkyWest at no charge to SkyWest.

(d)           Supplies.  Midwest shall, at its sole expense, provide an adequate
supply of ticket office forms and specialized supplies (such as baggage tags,
but excluding normal office supplies such as paper, stationery, envelopes, memo
pads and the like) bearing the YX Identification for use by SkyWest subject to
the applicable provisions of Article VII, below.

(e)           Ticketing Costs.  All travel agency commissions attributable to
Scheduled Flights shall be Midwest’s expense.  Midwest shall pay all computer
reservation system fees attributable to passengers on Scheduled Flights.  In the
event Governmental Regulations preclude the payment of these fees by Midwest and
SkyWest then pays them, Midwest shall immediately begin paying SkyWest a
“traffic referral” commission on a semi-monthly basis in an amount equal to such
fees formerly paid by Midwest for SkyWest.  Such commission shall be retroactive
to the date on which such fees were no longer lawfully paid by Midwest and shall
be included in the semi-monthly payments to be made by Midwest pursuant to
Section 5.02.

4.07        Baggage Handling Services.  “Baggage Handling Services” shall
consist of the following:

(A)           AT ALL MIDWEST SERVICE CITIES AND HUB CITIES, SKYWEST AND MIDWEST
SHALL EXCHANGE AND TRANSFER BAGGAGE IN ACCORDANCE WITH PROCEDURES TO BE MUTUALLY
AGREED UPON AND GENERALLY UTILIZED BY THE PARTIES.

(B)           THE PROCEDURES UTILIZED IN PERFORMING SUCH BAGGAGE HANDLING
SERVICES SHALL CONFORM IN ALL RESPECTS TO MIDWEST’S OWN STANDARDS AND PROCEDURES
AS ADAPTED TO SKYWEST’S AIRCRAFT AND OPERATIONS.

(C)           FOR PURPOSES OF BAGGAGE CLAIMS, SKYWEST WILL BE TREATED AS IF IT
WERE A PARTY TO STANDARD INDUSTRY TICKETING AND BAGGAGE AGREEMENTS WITH MIDWEST
AND OTHER AIR CARRIERS.  SKYWEST WILL MAKE AVAILABLE AT THE REQUEST OF ANY
PASSENGER EXCESS VALUATION INSURANCE, IF ANY, OFFERED BY MIDWEST TO THE EXTENT
SUCH INSURANCE COVERS SKYWEST’S FLIGHTS AND MIDWEST’S FLIGHTS.

4.08        Air Cargo Handling Services.  “Air Cargo Handling Services” shall
consist of the following:

(A)           AT EACH LOCATION AT WHICH MIDWEST OPERATES TICKETING SERVICES,
MIDWEST SHALL AT NO CHARGE TO SKYWEST ACCEPT AIR CARGO FOR SHIPMENT ON FLIGHTS
TO BE OPERATED BY AND OVER THE ROUTES OF SKYWEST OR MIDWEST. MIDWEST SHALL ISSUE
AIR WAYBILLS COVERING AIR CARGO AND SHALL PREPARE A “TRANSFER MANIFEST” FOR EACH
SKYWEST FLIGHT ON WHICH THERE SHALL BE AN AIR CARGO SHIPMENT WHICH TRANSFER
MANIFEST SHALL SET FORTH ALL AIR CARGO TO BE CARRIED ON THE FLIGHT.

(B)           MIDWEST HEREBY APPOINTS SKYWEST AS ITS AGENT, AND SKYWEST HEREBY
AGREES TO ACT AS MIDWEST’S AGENT, AT ALL SKYWEST TICKETING LOCATIONS IN
CONNECTION WITH THE SALE AND ISSUANCE OF ALL AIR WAYBILLS BY SKYWEST AND WITH
THE SAME DUTIES OWED TO MIDWEST IN THAT CAPACITY AS IS CUSTOMARY IN THE INDUSTRY
BETWEEN AIRLINES.  SKYWEST AGREES TO OBSERVE ALL MIDWEST PROCEDURES AND
STANDARDS APPLICABLE TO THE ISSUANCE OF AIR WAYBILLS AND TO THE COLLECTION AND
REMITTANCE OF THE PROCEEDS OF SUCH SALES.  SKYWEST EMPLOYEES PERFORMING SUCH
DUTIES SHALL ADHERE TO

15


--------------------------------------------------------------------------------


 

MIDWEST’S PROCEDURES AND STANDARDS AS SHALL BE PROVIDED TO SKYWEST IN WRITING. 
IN ACCORDANCE WITH SECTION 8.02, BELOW, SKYWEST SHALL BE RESPONSIBLE FOR
COLLECTING AND SHALL PAY TO MIDWEST ANY TICKET TAXES AND FEES REQUIRED TO BE
COLLECTED UNDER APPLICABLE LAW ON AIR WAYBILLS SOLD BY SKYWEST UTILIZING MIDWEST
AIR WAYBILLS.  NOTHING IN THIS SECTION 4.08(B) SHALL BE DEEMED TO ALTER OR
CONFLICT WITH THE PROVISIONS OF SECTION 9.01 HEREOF.  AIR CARRIERS OTHER THAN
MIDWEST MAY ALSO ISSUE AIR WAYBILLS FOR CARGO TRANSPORTATION TO BE PERFORMED BY
SKYWEST.

(C)           SKYWEST SHALL PROVIDE AIR CARGO HANDLING SERVICES AT SKYWEST’S
TICKETING LOCATIONS FOR AND ON BEHALF OF MIDWEST FOR AIR CARGO CARRIED SOLELY ON
SKYWEST OR ON BOTH A SKYWEST FLIGHT AND A MIDWEST FLIGHT.  SUCH HANDLING
SERVICES SHALL BE PERFORMED IN ACCORDANCE WITH MIDWEST’S PROCEDURES AND
STANDARDS AS PROVIDED TO SKYWEST IN WRITING, INCLUDING BUT NOT LIMITED TO (I)
ACCEPTING ALL AIR CARGO THAT MIDWEST ACCEPTS, SUCH AS PETS/AVI (OTHER LIVE
ANIMALS), HUMAN REMAINS, PRIORITY SERVICE (SPC) FREIGHT AND PERISHABLES, AND
U.S. MAIL, UNLESS OTHERWISE MUTUALLY AGREED, AND (II) KEEPING FACILITIES OPEN AT
LEAST ONE AND ONE-HALF (1.5) HOURS BEFORE AND ONE (1) HOUR AFTER EACH SCHEDULED
FLIGHT FOR CUSTOMERS TO DELIVER AND PICK UP AIR CARGO.

(D)           FOR AIR CARGO CARRIED SOLELY ON SKYWEST OR ON BOTH AN SKYWEST
FLIGHT AND A MIDWEST FLIGHT, SKYWEST AND MIDWEST SHALL CHARGE RATES IN
ACCORDANCE WITH MIDWEST’S APPLICABLE RATES AND TARIFFS; SUCH REVENUES SHALL BE
PAID 100% TO AND RETAINED BY MIDWEST.

(E)           FOR PURPOSES OF AIR CARGO CLAIMS, SKYWEST WILL BE TREATED AS IF IT
WERE A PARTY TO STANDARD INDUSTRY TICKETING AND BAGGAGE AGREEMENTS WITH MIDWEST
AND OTHER AIR CARRIERS.

(F)            MIDWEST SHALL, AT ITS SOLE EXPENSE, SUPPLY SKYWEST WITH ALL
NECESSARY AIR CARGO FORMS AND SUPPLIES IN AN AGREED UPON FORM WITH THE YX
IDENTIFICATION, SUBJECT TO THE APPLICABLE PROVISIONS OF ARTICLE VII, BELOW. 
MIDWEST AND SKYWEST SHALL UTILIZE SUCH FORMS AND SUPPLIES WHEN ACCEPTING AIR
CARGO FOR TRANSPORT ON SKYWEST’S FLIGHTS.

4.09        Use of COMAT.  Midwest and SkyWest shall each provide to the other,
at no cost to the other and on a non-discriminatory basis, access to its
respective COMAT system for the movement and acquisition of priority aircraft
maintenance parts and other company material.  Midwest’s failure to deliver
timely a maintenance component via COMAT, whether timely or at all, shall not
cause an affected Scheduled Flight to be excluded in calculating SkyWest’s
on-time performance and completion factors.  All access shall be consistent with
Midwest’s and SkyWest’s respective published COMAT procedures and policies, as
amended from time to time.  Midwest shall provide to SkyWest at no cost and on a
non-discriminatory basis, access to Midwest’s VIP express cargo service to the
extent necessary for Aircraft out of service recovery.

4.10        Slots and Route Authorities.  During the term of this Agreement
(including any Renewal Terms) or upon the expiration or termination of this
Agreement, Midwest may, in its sole discretion, require SkyWest to transfer to
Midwest or its designee at no charge any airport takeoff or landing slots, route
authorities or other regulatory authorities as Midwest shall designate which
have been or are being used for Regional Airlines Services under this Agreement.

16


--------------------------------------------------------------------------------



 

4.11        Emergency Response and Family Assistance.  Midwest and SkyWest shall
enter into a separate written agreement with respect to emergency response and
family assistance services to be provided to SkyWest by Midwest at no charge in
connection with the Regional Airlines Services operated under this Agreement.

ARTICLE V

REVENUES, PAYMENTS AND SETOFF

5.01        Revenues.  SkyWest acknowledges and agrees that all revenues
resulting from the sale and issuance of passenger tickets and cargo air waybills
associated with the operation of the Aircraft and all other sources of revenue
associated with the operation of the Aircraft are the sole property of Midwest,
including without limitation ticket change fees and other fees or charges which
are applicable pursuant to Midwest’s tariffs, unaccompanied minor fees, beverage
and buy-on-board food services, excess baggage fees and nonrevenue pass travel
charges.

5.02        Payments to SkyWest.

(a)           Reports.

(I)            BLOCK HOURS; CYCLES.  SKYWEST SHALL PROVIDE TO MIDWEST PERIODIC
REPORTS WITH RESPECT TO THE NUMBER OF ACTUAL, COMPLETED (A) BLOCK HOURS AND (B)
CYCLES, OF REGIONAL JET SERVICE FLOWN BY SKYWEST (EACH IN RESPECT OF SCHEDULED
FLIGHTS, CHARTER FLIGHTS AND NON-SCHEDULED FLIGHTS) IN ACCORDANCE WITH THE
FOLLOWING SCHEDULE IN EACH CALENDAR MONTH DURING THE TERM OF THIS AGREEMENT:

Day of Month Report Due

 

Period Covered by Report

[*]

 

[*]

 

(II)           A/C MONTHS.  SKYWEST SHALL ALSO PROVIDE MIDWEST PERIODIC REPORTS
WITH RESPECT TO ITS A/C MONTHS IN ACCORDANCE WITH THE FOLLOWING SCHEDULE IN EACH
CALENDAR MONTH DURING THE TERM OF THIS AGREEMENT:

Day of Month Report Due

 

Period Covered by Report

[*]

 

[*]

 

(III)          PASS-THROUGH EXPENSES.  SKYWEST SHALL ALSO PROVIDE MIDWEST
PERIODIC REPORTS WITH RESPECT TO ITS PASS-THROUGH EXPENSES IN ACCORDANCE WITH
THE FOLLOWING SCHEDULE IN EACH CALENDAR MONTH DURING THE TERM OF THIS AGREEMENT:

Day of Month Report Due

 

Period Covered by Report

[*]

 

[*]

 

17


--------------------------------------------------------------------------------


 

(b)           Payment Schedule.

(I)            PROVISIONAL BLOCK HOUR, CYCLE, FIXED COST AND MONTHLY MARGIN
PAYMENTS.  ON MONDAY OF EACH WEEK DURING THE TERM OF THIS AGREEMENT, MIDWEST
SHALL REMIT TO SKYWEST BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, AS
PROVISIONAL PAYMENTS IN ARREARS FOR THE PRIOR WEEK, (A) THE PROVISIONAL BLOCK
HOUR PAYMENT, (B) THE PROVISIONAL CYCLE PAYMENT, (C) THE PROVISIONAL FIXED COST
PAYMENT AND (D) THE PROVISIONAL MONTHLY MARGIN PAYMENT.

(II)           FINAL BLOCK HOUR, CYCLE, FIXED COST AND MONTHLY MARGIN PAYMENTS. 
MIDWEST SHALL REMIT TO SKYWEST BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
BY THE CLOSE OF BUSINESS ON THE 15TH DAY OF EACH CALENDAR MONTH (OR THE NEXT
BANKING DAY IF THE 15TH IS A BANK HOLIDAY), AS FINAL PAYMENTS, (A) THE FINAL
BLOCK HOUR PAYMENT, (B) THE FINAL CYCLE PAYMENT, (C) THE FINAL FIXED COST
PAYMENT, AND (D) THE FINAL MONTHLY MARGIN PAYMENT, FOR THE MONTH COVERED BY THE
BLOCK HOUR REPORT, THE CYCLE REPORT AND THE A/C MONTHS REPORT FURNISHED BY
SKYWEST PURSUANT TO SECTIONS 5.02(A)(I) AND (II), ABOVE, LESS THE AGGREGATE
AMOUNT OF THE PROVISIONAL BLOCK HOUR PAYMENTS, PROVISIONAL CYCLE PAYMENTS,
PROVISIONAL FIXED COST PAYMENTS AND PROVISIONAL MONTHLY MARGIN PAYMENTS MADE BY
MIDWEST PURSUANT TO SECTION 5.02(B)(I), ABOVE, WHICH ARE ATTRIBUTABLE TO THE
PRECEDING MONTH, ADJUSTED ON A PRO-RATA BASIS TO ACCOUNT FOR ANY PROVISIONAL
PAYMENTS WHICH COVER LESS THAN SEVEN (7) DAYS IN SUCH WEEK.

(III)          FINAL PASS-THROUGH EXPENSE AND IOP PAYMENTS.  MIDWEST SHALL REMIT
TO SKYWEST BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY THE CLOSE OF
BUSINESS ON THE 30TH DAY OF EACH CALENDAR MONTH (OR THE NEXT BANKING DAY IF THE
30TH IS A BANK HOLIDAY), AS FINAL PAYMENTS, (A) THE PASS-THROUGH EXPENSE
PAYMENT, AND (B) THE IOP PAYMENT, IF ANY, FOR THE MONTH COVERED BY THE
PASS-THROUGH EXPENSE REPORT FURNISHED BY SKYWEST PURSUANT TO
SECTION 5.02(A)(III).

(c)           Payment Calculations.

(I)            PROVISIONAL PAYMENTS.  THE PROVISIONAL PAYMENTS TO BE MADE TO
SKYWEST PURSUANT TO SECTION 5.02(B)(I), ABOVE, SHALL BE CALCULATED AS FOLLOWS
FOR THE APPLICABLE PERIOD:

(A)          Each Provisional Block Hour Payment will be equal to the amount set
forth on Exhibit 5.02(c)(i), as such amount may be changed from time to time
during the term of this Agreement by mutual agreement of Midwest and SkyWest.

(B)           Each Provisional Cycle Payment will be equal to the amount set
forth on Exhibit 5.02(c)(i), as such amount may be changed from time to time
during the term of this Agreement by mutual agreement of Midwest and SkyWest.

(C)           Each Provisional Fixed Cost Payment will be equal to the amount
set forth on Exhibit 5.02(c)(i), as such amount may be changed from time to time
during the term of this Agreement by mutual agreement of Midwest and SkyWest.

(D)          Each Provisional Monthly Margin Payment will be equal to [*].

18


--------------------------------------------------------------------------------


 

(II)           FINAL BLOCK HOUR, CYCLE, FIXED COST AND MONTHLY MARGIN PAYMENTS. 
THE FINAL PAYMENTS TO BE MADE TO SKYWEST PURSUANT TO SECTION 5.02(B)(II), ABOVE,
SHALL BE CALCULATED AS FOLLOWS FOR THE APPLICABLE MONTH:

(A)          The Final Block Hour Payment will be equal to the sum of the
results of the following calculation for each Block Hour Cost Element:  the
applicable Block Hour Rate for each Block Hour Cost Element shall be multiplied
by the number of actual, completed Block Hours reported in the Block Hour Report
for such month for Scheduled Flights, Non-Scheduled Flights and Charter Flights.

(B)           The Final Cycle Payment will be equal to the sum of the results of
the following calculation for each Cycle Cost Element:  the applicable Cycle
Rate for each Cycle Cost Element shall be multiplied by the number of actual,
completed Cycles reported in the Cycle Report for such month for Scheduled
Flights and Non-Scheduled Flights.

(C)           The Final Fixed Cost Payment will be equal to the sum of the
results of the following calculation for each Fixed Cost Element:  the
applicable Fixed Cost Rate for each Fixed Cost Element shall be multiplied by
the number of A/C Months in the A/C Months Report for such month.

(D)          The Final Monthly Margin Payment will be equal to [*].

(III)          FINAL PASS-THROUGH EXPENSE AND IOP PAYMENTS.  THE FINAL PAYMENTS
TO BE MADE TO SKYWEST PURSUANT TO SECTION 5.02(B)(III), ABOVE, SHALL BE
CALCULATED AS FOLLOWS FOR THE APPLICABLE MONTH:

(A)          The Pass-Through Expense Payment will be equal to the aggregate
amount of the Pass-Through Expenses reported in the Pass-Through Expense Report
for such month.

(B)           The IOP Payment, if any, will be determined in accordance with
Section 5.03(c), below.

(d)           Audit Right.  All reports submitted by SkyWest pursuant to
Section 5.02(a), above, shall be subject to audit by Midwest.  SkyWest agrees to
provide Midwest with any documentation reasonably requested by Midwest in
connection with any such audit.  Payment by Midwest of any amount to SkyWest
pursuant to Section 5.02(b), above, shall not constitute acceptance by Midwest
of SkyWest’s reports or affect Midwest’s audit rights.  Any amount disputed by
Midwest may be offset against its next scheduled payment due to SkyWest. 
Disputed amounts must be paid promptly following the resolution of the dispute.

(e)           Payment Schedule.  Notwithstanding anything in this Agreement to
the contrary, Midwest shall not be obligated to pay or reimburse any amount to
SkyWest, pursuant to this Article V, or any other Section of this Agreement,
including without limitation, Section 3.02(c), until after deployment of the
initial Aircraft pursuant to Section 3.02(a).

19


--------------------------------------------------------------------------------


 

5.03        Block Hour and Cycle Rates; IOP Program Adjustment.

(a)           Block Hour Rates.  The Block Hour Rate for 2007 for each Block
Hour Cost Element will be as set forth on Exhibit 5.03(a).  The 2007 Block Hour
Rates will be increased by [*] each calendar year during the term of this
Agreement.

(b)           Cycle Rates.  The Cycle Rate for 2007 for each Cycle Cost Element
will be as set forth on Exhibit 5.03(b).  The 2007 Cycle Rates will be increased
by [*] each calendar year during the term of this Agreement.

(c)           IOP Program Incident Adjustment.  If during any month during the
term of this Agreement, SkyWest cancels one or more Scheduled Flights in
connection with one or more IOP Program Incidents, Midwest shall pay to SkyWest
an amount determined in accordance with the following formula:

[*]

5.04        Fixed Costs.  The Fixed Cost Rate for 2007 for each Fixed Cost
Element will be as set forth on Exhibit 5.04.  The 2007 Fixed Cost Rates will be
increased by [*] each calendar year during the term of this Agreement, except
for the Fixed Cost Rate for the Aircraft Ownership Fixed Cost Element, which
shall remain at the 2007 Fixed Cost Rate throughout the term of this Agreement.

5.05        Fuel.

(a)           Fuel Administration.  As soon as practicable, Midwest will provide
to SkyWest the following fuel-related administrative services:  (i) negotiation
of fuel supply, fuel storage and into-plane service contracts for the Aircraft,
(ii) payment of all into-plane and fuel invoices in respect of the Aircraft,
(iii) monthly reconciliations (by the 22nd of the following month) with respect
to fuel boarded, inventory and purchases, and (iv) monthly reports with respect
to fuel boarded by station, flight number and Aircraft.

(b)           Outside Fuel.  To the extent that fuel is purchased by SkyWest
outside of the contracts provided for in Section 5.05(a) because of irregular
operations or the unavailability of contract fuel at a Service City, SkyWest
will (i) include the actual fuel cost paid by SkyWest on a Pass-Through Expense
Report, and (ii) provide Midwest with a report of fuel boarded by station,
flight number and Aircraft, along with fuel on board before fueling and at
arrival for each affected flight.

(c)           Fuel Burn Limitation.  Midwest’s obligation for payment for fuel,
pursuant to Sections 5.05(a) and (b) is limited to the Planned Fuel Burn Rate. 
Midwest will calculate the actual Fuel Burn Rate each month based on the
information from Sections 5.05(a) and (b), as well as the actual fuel price
paid, inclusive of all taxes and into-plane fees, and net of any hedge benefit
or detriment.  The fuel burn guarantee assumes a stage length of [*].  To the
extent that the actual Fuel Burn Rate exceeds the Planned Fuel Burn Rate for any
month, then Midwest will calculate the Excess Fuel Cost as follows:

 

20


--------------------------------------------------------------------------------


 

[*]

Midwest will invoice SkyWest for the Excess Fuel Cost, if any, on a monthly
basis, and deduct any Excess Fuel Cost from the next payment due to SkyWest
pursuant to Section 5.02(b).

(d)           Audit Rights.  SkyWest shall have the right to audit on a
semi-annual basis the determination of the number of gallons of aircraft fuel
boarded and shall report any disputes to Midwest.  Any dispute not reported to
Midwest within[*] days of the conclusion of such audit shall be deemed waived. 
Midwest shall have the right to audit on a monthly basis the determination of
the number of gallons of aircraft fuel boarded and fuel price paid and shall
report any disputes to SkyWest.  Any dispute not reported to SkyWest within [*]
days of the conclusion of such audit shall be deemed waived.

(e)           SkyWest Reporting Procedures.  To the extent that SkyWest is
operating any SkyWest Service Cities, or its designee is operating any
Contracted Service Cities, SkyWest or its contractor will comply with Midwest’s
fuel reporting procedures.

(f)            Fuel Burn Review.  At any time when Midwest publishes a schedule
of Regional Airline Services that materially changes the average stage length of
the Regional Airline Services, Midwest and SkyWest will agree on any required
change to the Planned Fuel Burn Rate and the revised Planned Fuel Rate will be
used thereafter until changed pursuant to this Section 5.05(f).

5.06        Pass-Through Expenses.  Midwest shall reimburse SkyWest, in
accordance with Section 5.02(b)(iii), above, for the actual amount of the
Pass-Through Expenses specified on Exhibit 5.06 which are incurred by SkyWest in
connection with its provision of the Regional Airline Services.  Beginning with
the month in which the initial Aircraft is deployed pursuant to Section 3.02(a),
above, SkyWest shall prepare a monthly Pass-Through Expense Report pursuant to
Section 5.02(a)(iii), above, which such report shall include appropriate
documentation for each Pass-Through Expense included thereon.

5.07        Billing.  Midwest and SkyWest shall bill each other on a monthly
basis in respect of amounts owed to each other under this Agreement not
contemplated under Sections 5.02 and 5.08.  If such billed items are not paid by
a party within [*] days of the statement date, the aggregate amount of
undisputed items may be offset against or included in the next scheduled wire
transfer pursuant to Section 5.02(b).  Disputed amounts must be paid when the
dispute is resolved, provided that such amount may be set off against or
included in the next scheduled wire transfer pursuant to Section 5.02(b) if the
formerly disputed amount is not paid within seven (7) days of resolution. 
Midwest may also offset against the next scheduled wire transfer pursuant to
Section 5.02(b) the amount of any payment with respect to which SkyWest shall
have defaulted and shall have failed to cure before the expiration of any
applicable grace period.

5.08        Performance Levels — Incentives and Penalties.

(a)           SkyWest shall be subject to certain target performance levels and
incentives or penalties as described in this Section 5.08(a) (“Performance
Criteria”).  The performance of SkyWest during each Performance Period will be
measured against each of the Performance

21


--------------------------------------------------------------------------------


 

Criteria. Any incentive or penalty associated with achievement against the
Performance Criteria shall be made in the next scheduled wire transfer pursuant
to Section 5.02(b)(i), either as an increment to the amount otherwise due and
payable or as an offset thereto, as the case may be.  Achievement of each
criterion is independent of the others.  The applicable Performance Criteria and
associated targets, incentives and penalties shall be based on [*] for each
Performance Period and calculated as follows:

(I)            COMPLETION FACTOR (CALCULATED IN ACCORDANCE WITH
SECTION 2.10(A)):

[*]

(II)           ON-TIME FACTOR (CALCULATED IN ACCORDANCE WITH SECTION 2.10(B)):

[*]

(III)          MISHANDLED LUGGAGE FACTOR (CALCULATED IN ACCORDANCE WITH
SECTION 2.10(C)):

[*]

(IV)          CUSTOMER COMPLAINTS FACTOR (CALCULATED IN ACCORDANCE WITH
SECTION 2.10(D)):

[*]

(V)           CARE CHECK SCORE (CALCULATED IN ACCORDANCE WITH SECTION 2.10(E)):

[*]

(VI)          CUSTOMER EXPERIENCE PULSE (CALCULATED IN ACCORDANCE WITH
SECTION 2.10(F)):

[*]

(b)           Calculations.  The parties agree that the Performance Criteria
targets described in Section 5.08(a), above, shall be calculated for each
Performance Period during the term of this Agreement and shall be equal to [*]
for each of the Performance Criteria for such Performance Period (“[*]”).  After
[*] for a Performance Period has been calculated for each of the Performance
Criteria, Midwest shall calculate [*] for purposes of this Section 5.08 and
Section 2.10, below, based on [*].  Within two (2) months after the end of each
Performance Period, Midwest shall provide SkyWest with its calculations of (i)
[*] for each of the Performance Criteria for such Performance Period, and (ii)
the [*] required by this Section 5.08 and Section 2.10, below.

(c)           Reconciliation of Performance Standards.  Within thirty (30) days
after the end of each Performance Period, (i) SkyWest shall determine the total
number of actual flights operated by it during such Performance Period, (ii)
SkyWest shall calculate its Completion Factor and On-Time Factor for such
Performance Period, and (iii) Midwest shall determine SkyWest’s

22


--------------------------------------------------------------------------------


 

incidences of mishandled luggage, its number of customer complaints, its Care
Check score and its Customer Experience Pulse score for such Performance
Period.  Within thirty (30) days after Midwest provides SkyWest with the
calculations of [*] and related [*] pursuant to Section 5.08(b), above, for such
Performance Period, Midwest shall prepare and deliver to SkyWest (i) a
reconciliation of SkyWest’s actual performance to the targeted performance with
respect to each of the Performance Criteria, and (ii)  a written calculation of
the resulting penalty and/or incentive payments payable by or to SkyWest for
such Performance Period.  Midwest and SkyWest will have the right to audit the
determinations and calculations prepared by the other pursuant to this
Section 5.08 and shall report any discrepancies to the other.  Any discrepancy
not reported in writing within [*] days of the end of any Performance Period
shall be deemed waived.  The payment in respect of any discrepancy shall be
handled as a disputed amount in accordance with Section 5.07.

(d)           Additional Performance Criteria.  During the term of this
Agreement, Midwest may propose other performance criteria for SkyWest’s
operations pursuant to this Agreement.  The parties agree that they will meet
upon the introduction of additional performance levels for Midwest’s operations
to develop similar performance targets for SkyWest, taking into account the
differences in operations between the two companies, and shall use their best
commercially reasonable efforts to develop a system of performance levels and
incentives/penalties for SkyWest’s performance with respect thereto in a manner
consistent with the performance standards agreed to herein.

5.09        Credit Card Chargebacks.

(a)           SkyWest shall be billed for credit card chargebacks resulting from
SkyWest’s noncompliance with Midwest’s credit card acceptance procedures at any
stations that are SkyWest Service Cities or Contracted Service Cities.  Midwest
shall apply the same card acceptance procedures and standards to SkyWest as
applied to Midwest by Midwest’s credit card contractors.  Midwest will inform
SkyWest in writing regarding any material changes in Midwest’s agreements with
its credit card contractors to the extent such changes will impact the
procedures and standards to be applied by SkyWest.

(b)           With respect to all credit card charge forms returned to SkyWest
by Midwest, Midwest will furnish SkyWest with a complete written explanation of
the reason therefor, accompanied by relevant documentation received from the
credit card issuer or credit card holder.

(c)           Upon receipt of a chargeback, SkyWest shall have a reasonable
period of time, but not to exceed thirty (30) days, to review the validity of
the chargeback notice.  If the chargeback is valid (within the scope of the
circumstances for the chargeback), SkyWest shall remit to Midwest within thirty
(30) days a gross amount equal to such credit card charge form.  If, in
SkyWest’s good faith opinion, the chargeback is not valid, SkyWest will so
notify Midwest and provide Midwest with a complete written explanation of the
transaction together with any necessary supporting documentation within the
thirty (30)-day period.

23


--------------------------------------------------------------------------------



 

(d)           All revisions to Midwest’s credit card acceptance procedures must
be in writing and must be submitted to SkyWest [*] days in advance of the
effective date of such procedures or such shorter notification period as Midwest
may utilize in notifying its own personnel.

5.10        Returned Checks.

(a)           SkyWest shall be billed pursuant to Section 5.07, above, for all
returned checks resulting from SkyWest’s non-compliance with Midwest’s check
acceptance procedures.

(b)           With respect to all returned checks, Midwest will furnish SkyWest
with a complete written explanation of the reason therefor, accompanied by
relevant documentation.

(c)           SkyWest shall refund Midwest the full amount of the dishonored
check within thirty (30) days.  If, in SkyWest’s reasonable opinion, the charge
is not valid, SkyWest will so notify Midwest and provide Midwest with a complete
written explanation of the transaction together with any necessary supporting
documentation within the thirty (30)-day period.

(d)           All revisions to Midwest’s check acceptance procedures will be in
writing and will be submitted to SkyWest [*] days in advance of the effective
date of such procedures or such shorter notification period as Midwest may
utilize in notifying its own personnel.

ARTICLE VI

REPORTING OBLIGATIONS,
AUDITING, INSPECTIONS AND CONFIDENTIALITY/PUBLICITY

6.01        Reporting Obligations.

(a)           Certain Notices to Midwest.  SkyWest shall provide Midwest the
reports specified in Sections 2.11(a), 5.02(a) and 5.05(b), above, and shall
report to Midwest not later than the last day of each month its Completion and
On-Time Factors for the previous month related to the Regional Airline Services
provided hereunder.  Upon the reasonable prior written request by Midwest,
SkyWest shall make available its books and records related to its completion and
on-time factors in connection with the Regional Airline Services provided
hereunder.

(b)           Certain Notices to SkyWest.  Midwest shall report to SkyWest not
later than the last day of each month the number of incidences of mishandled
luggage, the number of customer complaints, the Care Check score and the
Customer Experience Pulse score for the previous month related to the Regional
Airline Services provided hereunder.  Upon the reasonable prior written request
by SkyWest, Midwest shall make available its books and records related to
incidences of mishandled luggage and customer complaints, and the Care Check and
Customer Experience Pulse in connection with the Regional Airline Services
provided hereunder.

6.02        Audits.  SkyWest shall maintain complete and accurate books and
records to support and document all revenues, costs and expenses related to the
Aircraft and the Regional Airline Services provided hereunder in accordance with
GAAP.  Midwest and any consultants engaged by Midwest shall be entitled, upon
reasonable notice to SkyWest, to audit and inspect (a) tickets, air waybills,
exchange orders, refunds and other records relating to sales and refund

24


--------------------------------------------------------------------------------


 

activity pertaining to the Regional Airline Services, and (b) all financial
records related to the Regional Airline Services pertaining to the calculation
of the Pass-Through Expenses.

6.03        Inspections.  Midwest shall be entitled to conduct on-site
observations of SkyWest’s in-flight service, flight, maintenance, customer
service (training) processes that apply to the Regional Airlines Services,
technical operations, gate check-in service, ground operations, aircraft
cleaning and any and all other services and operations performed under this
Agreement to monitor SkyWest’s operations in the same manner as similar
functions are evaluated at Midwest.  The purpose of such inspections shall be to
determine SkyWest’s compliance with applicable Governmental Regulations, state
and local laws, equipment manufacturer’s instructions and the standards
established by this Agreement.  SkyWest’s operations will be evaluated according
to the same standard as Midwest taking into account the differences in size and
operational capabilities between the two airlines.  Such inspections may be
announced or unannounced, but under no circumstances shall they interfere with
the operation of SkyWest’s business.  Midwest shall report the findings of any
such inspection to SkyWest in writing.  SkyWest shall provide a timely written
response detailing a plan of corrective action to remedy any deficiencies noted
in an inspection.  If any deficiency comes to the attention of SkyWest through
audits or any other means, SkyWest shall take immediate corrective action.

6.04        Confidentiality/Publicity.  Each of Midwest and SkyWest agrees that,
except as otherwise required by Governmental Regulations or any other applicable
law, it shall not disclose to others and shall keep confidential the terms of
this Agreement and any confidential, non-public information concerning the other
that it obtains as a result of or pursuant to this Agreement.  SkyWest shall not
issue any press release or public announcement relating to new Scheduled
Flights, the cessation of Scheduled Flights in any Service City, schedule
changes, customer initiatives, pricing or yield management programs, or
marketing programs or promotions, without Midwest’s prior written approval of
the press release or public announcement.  In any such press release or public
announcement, SkyWest shall identify itself as a Midwest Connect Carrier.

ARTICLE VII

MIDWEST IDENTIFICATION

7.01        Identification License.  Midwest hereby grants to SkyWest a
non-exclusive, non-transferable, non-sublicensable license to use the YX
Identification in connection with its operation of the Regional Airline Services
as authorized hereunder.

7.02        Designator License.  Midwest hereby grants to SkyWest a
non-exclusive, non-transferable, non-sublicensable license to use the Designator
in connection with its operation of the Scheduled Flights, Non-Scheduled Flights
and Charter Flights as authorized hereunder.

7.03        New Identifications.  From time to time in its sole discretion,
Midwest may change any YX Identifications and/or Designators upon notice to
SkyWest.  After receipt of such notice, SkyWest shall, as soon as practicable,
but no later than thirty (30) days thereafter, commence use solely of the new YX
Identifications and/or Designators and cease all use of any

25


--------------------------------------------------------------------------------


 

superseded ones.  Midwest shall reimburse SkyWest for the reasonable
out-of-pocket expenses incurred by SkyWest in making such changes which are
pre-approved in writing by Midwest.

7.04        Use of Identification.  The Midwest Group shall have exclusive
control over the use and display of all YX Identifications and Designators, and
SkyWest shall comply with all policies and guidelines of the Midwest Group in
this regard.  SkyWest shall use the YX Identifications and Designators in good
faith, in a dignified manner and in compliance with good trademark practice. 
SkyWest shall use the YX Identifications and Designators exactly as prescribed
by the Midwest Group, and shall not use (i) any stylization, abbreviation or
variation thereof or (ii) the YX Identifications and Designators in connection
or combination with any other Identification, in each case, without the Midwest
Group’s prior written consent, which may be withheld in its sole discretion.

7.05        Quality Control.  SkyWest shall use the YX Identifications and
Designators only in connection with products and services that comply with the
high standards of quality associated with Midwest.  At Midwest’s request,
SkyWest shall submit representative samples to the Midwest Group of all uses by
SkyWest of the YX Identifications and Designators pursuant to this Agreement,
including Sections 2.02, 4.03(e), 4.06(d) and 4.08(f).  SkyWest shall receive
the prior written approval of the Midwest Group for any new uses of the YX
Identifications and Designators, including on any advertising and promotional
materials.  Once such approval is received, SkyWest need not resubmit such
materials for approval unless they contain non-trivial modifications.

7.06        Reservation of Rights.  All rights not expressly granted to SkyWest
hereunder are expressly reserved by the Midwest Group, including without
limitation the right to use or license others to use any YX Identifications or
Designators.  SkyWest shall not use the YX Identification or Designator except
as expressly authorized herein, and has no right to use any other Identification
of the Midwest Group other than the specific YX Identification in the exact form
prescribed by the Midwest Group from time to time.

7.07        Ownership.  SkyWest hereby acknowledges that, as between the
parties, Midwest, or an Affiliate of Midwest, including but not limited to YX
Properties, LLC (hereinafter collectively, the “Midwest Group”) is the sole
owner of the names “Midwest,” “Midwest Airlines,” and “Midwest Connect,” the
initials “YX,” and any Designators or YX Identifications, and any and all
trademarks, service marks, trade names or logos related thereto or otherwise
licensed to SkyWest hereunder.  SkyWest agrees not to directly or indirectly
question attack, contest or impugn the validity and/or the Midwest Group’s
rights in the Designators and YX Identifications, including without limitation
by attempting to register title to or any intellectual property rights in same
or by participating in any action or proceeding adverse to the Midwest Group in
this regard.  SkyWest agrees to cooperate fully with the Midwest Group in all
actions to enforce, police and defend the Midwest Group’s rights in the
Designators and YX Identifications, subject to reimbursement for its
pre-approved out-of-pocket expenses.  SkyWest shall execute any documents the
Midwest Group considers necessary or appropriate to evidence or perfect the
Midwest Group’s entire and exclusive ownership of its intellectual property
rights.

7.08        Termination.  Should this Agreement expire or terminate for any
reason, the licenses in Sections 7.01 and 7.02 shall immediately terminate
(although Sections 7.07 and 7.08

26


--------------------------------------------------------------------------------


 

shall survive), and SkyWest shall promptly, but in any event within ninety (90)
days (one hundred twenty (120) days with respect to any distinctive color
scheme), take all such actions as may be necessary to change its facilities,
equipment, uniforms, supplies and other materials to cease all use of any
Designators and YX Identifications and to avoid any customer confusion or the
suggestion or appearance that SkyWest continues to have an operating
relationship with Midwest.

7.09        Bankruptcy.  The parties intend that the identity of SkyWest as the
licensee hereunder is a material condition to Midwest’s granting of the licenses
in Sections 7.01 and 7.02, above, and that this Agreement should be construed
overall as a contract for the personal services of SkyWest.  Therefore, in the
event SkyWest becomes subject to a bankruptcy proceeding, the parties intend
that this Agreement shall not be assumed and/or assigned by SkyWest or its
representative without the Midwest Group’s consent.

ARTICLE VIII

TAXES AND FEES

8.01        Taxes and Fees.

(a)           SkyWest shall be liable for and pay the amount of any taxes (other
than Ticket Taxes and Fees which are addressed separately in Section 8.02,
below), duties, license fees, assessments, and other charges, together with any
interest and penalties thereon, levied, assessed, or imposed by any federal,
foreign, state or local taxing or airport authority related or attributable to
(i) the property owned or used by SkyWest, and (ii) the performance of Regional
Airline Services pursuant to this Agreement.

(b)           Excluded from the coverage of Section 8.01(a) are any taxes based
on the net income of Midwest.

8.02        Ticket Taxes and Fees.

(a)           For all sales by SkyWest using Midwest ticket stock or air
waybills, SkyWest shall be responsible for (i) collecting all Ticket Taxes and
Fees, and (ii) remitting such Ticket Taxes and Fees to Midwest at the same time
as the revenues to which the Ticket Taxes and Fees relate are received by
Midwest; provided, however, that all Ticket Taxes and Fees shall be remitted to
Midwest no less than three (3) business days prior to the date such Ticket Taxes
and Fees must be remitted to the appropriate governmental entity.  Midwest then
shall be responsible for remitting to the appropriate governmental entities and
taxing authorities Ticket Taxes and Fees remitted by SkyWest to Midwest.

(b)           SkyWest shall indemnify, defend, and hold harmless Midwest and its
current or former officers, directors, employees, agents, and its affiliates
(the “YX Indemnitees”) from and against all assessments or payments for Ticket
Taxes and Fees related to all sales by SkyWest using Midwest ticket stock or air
waybills, and any interest and/or penalties related thereto.  This
indemnification specifically includes, but is not limited to, assessments or
payments under Sections 4261, 4263, 4271, 4291, 6662, 6672, 6861 or 7275 of the
Internal Revenue Code of 1986, as amended, and any successor provisions. 
SkyWest further agrees as part of this

27


--------------------------------------------------------------------------------


 

indemnification to reimburse the YX Indemnitees for any reasonable out-of-pocket
expenses, including attorneys’ fees and expenses, the YX Indemnitees have
incurred in connection with any such assessment or payment.  The obligations of
SkyWest under this Section 8.02(b) shall remain in effect and shall survive
without limitation the termination of this Agreement.

8.03        Property Tax, Fuel Tax, and Sales and Use Tax Compliance.

(a)           With respect to fuel taxes, Midwest and SkyWest shall cooperate to
ensure that SkyWest is filing appropriate fuel tax returns and refund claims to
minimize SkyWest’s taxes.  Midwest shall determine which entity, Midwest or
SkyWest, shall be responsible for preparing and filing appropriate fuel tax
returns and refund claims.  Unless Midwest determines otherwise and notifies
SkyWest in writing, SkyWest shall be responsible for all SkyWest fuel tax
filings and payments. Upon the request of Midwest, Midwest shall be entitled to
review any actual or proposed SkyWest fuel tax filings.  SkyWest shall notify
Midwest of the commencement of any fuel tax audit.  SkyWest shall receive
approval from Midwest prior to resolving any fuel tax audit.

(b)           With respect to sales and use taxes, Midwest and SkyWest shall
cooperate to ensure that SkyWest is filing appropriate sales and use tax returns
and refund claims to minimize SkyWest’s taxes.  Midwest shall determine which
entity, Midwest or SkyWest, shall be responsible for preparing and filing
appropriate sales and use tax returns and refund claims.  Unless Midwest
determines otherwise and notifies SkyWest in writing, SkyWest shall be
responsible for all SkyWest sales and use tax filings and payments.  Upon the
request of Midwest, Midwest shall be entitled to review any actual or proposed
SkyWest sales and use tax filings. SkyWest shall notify Midwest of the
commencement of any sales or use tax audit.  SkyWest shall receive approval from
Midwest prior to resolving any sales or use tax audit.

(c)           To the extent requested by Midwest, SkyWest shall cooperate with
Midwest to minimize SkyWest’s property, fuel, excise, sales, use, value-added,
or similar transactional taxes.  SkyWest shall in good faith and using
reasonable best efforts supply Midwest with such information and documents
reasonably requested by Midwest to minimize SkyWest’s property, fuel, excise,
sales, use, value-added, or similar transactional taxes.  Unless Midwest
determines otherwise, SkyWest shall use its reasonable best efforts to seek any
and all applicable refunds or credits of excise, sales, use, value-added, or
similar transactional taxes paid by SkyWest.

ARTICLE IX

LIABILITY, INDEMNIFICATION AND INSURANCE

9.01        Independent Contractor.

(a)           Except for the limited purposes described in Sections 4.06(a) and
4.08(b), above, SkyWest is an independent contractor under this Agreement.  The
employees, agents and/or independent contractors of SkyWest engaged in
performing any of the services SkyWest is obligated to perform pursuant to this
Agreement shall be employees, agents and independent contractors of SkyWest for
all purposes and under no circumstances shall employees, agents or independent
contractors of SkyWest be deemed to be employees, agents or independent

28


--------------------------------------------------------------------------------


 

contractors of Midwest.  Except for the limited purposes described in
Sections 4.06(a) and 4.08(b), above, in performing its obligations under this
Agreement, SkyWest shall act, for all purposes, as an independent contractor and
not as an agent for Midwest.  Midwest shall have no supervisory power or control
over any employees, agents or independent contractors engaged by SkyWest in
connection with SkyWest’s performance of its obligations hereunder, and all
complaints or requested changes in procedure shall, in all events, be
transmitted by Midwest to a designated representative of SkyWest.  Nothing
contained in this Agreement is intended to limit or condition SkyWest’s control
over its operations or the conduct of its business as an air carrier, and
SkyWest assumes all risks of financial losses which may result from the
operation of the air services to be provided by SkyWest hereunder.

(b)           Midwest is an independent contractor under this Agreement.  The
employees, agents and/or independent contractors of Midwest engaged in
performing any of the services Midwest is to perform pursuant to this Agreement
shall be employees, agents and independent contractors of Midwest for all
purposes and under no circumstances shall employees, agents and independent
contractors of Midwest be deemed to be employees, agents or independent
contractors of SkyWest.  In performing its obligations under this Agreement,
Midwest shall act, for all purposes, as an independent contractor and not as an
agent for SkyWest.  SkyWest shall have no supervisory power or control over any
employees, agents or independent contractors engaged by Midwest in connection
with Midwest’s performance of its obligations hereunder, and all complaints or
requested changes in procedure shall, in all events, be transmitted by SkyWest
to a designated representative of Midwest.  Nothing contained in this Agreement
is intended to limit or condition Midwest’s control over its operations or the
conduct of its business as an air carrier.

9.02        Indemnification.

(a)           Each party assumes full responsibility for any and all liability
to its own officers, employees and agents on account of injury or death
resulting from or sustained in the performance of its respective services under
this Agreement.  Each party shall indemnify, defend, protect, save and hold
harmless the other party, its officers, employees, and agents from and against
any and all liabilities, claims, demands, suits, judgments, damages and losses
(including the costs, fees and expenses in connection therewith and incident
thereto) brought against the other party, its officers, employees or agents by
or on behalf of any other person, by reason of damage to or destruction of
property of any such person, or injury to or death of such person, caused by or
arising out of any act or omission by the indemnifying party occurring while
this Agreement is in effect.  Notwithstanding the foregoing, neither party shall
be liable for indemnifying the other for claims of third parties if caused by
the negligence or willful misconduct of the other.  Each party shall give the
other party prompt and timely notice if it has actual knowledge of any claim
made or suit instituted against the other party which in any way results in
indemnification hereunder, and the other party shall have the right to
compromise, or participate in the defense of, such claim or suit to the extent
of its own interest.

(b)           Midwest shall indemnify SkyWest against any physical loss of or
damage to the Aircraft caused by Midwest’s negligent operation of ground support
equipment or other acts or omissions of Midwest in performing Ground Handling
Functions pursuant to Section 4.02 above.  For the avoidance of doubt, Midwest
shall not be liable to SkyWest for any consequential loss or

29


--------------------------------------------------------------------------------


 

damage arising from physical loss of or damage to the Aircraft, and SkyWest
shall not make any claim against Midwest and shall indemnify it against any
liability in respect of any and all such consequential loss or damage howsoever
arising.

(c)           SkyWest shall hold Midwest harmless from and against any physical
loss of or damage to the Aircraft, except as otherwise set forth in
Section 9.02(b), above.

(d)           The obligations of SkyWest and Midwest under the indemnity and
insurance provisions contained herein shall remain in effect and shall survive
without limitation the termination of this Agreement with respect to any
occurrence or claims arising during the term of or in connection with this
Agreement.

9.03        Insurance.

(a)           SkyWest agrees, at its sole expense, to maintain in full force and
effect during the term of this Agreement the following insurance coverage with
respect to Regional Airline Services, subject to policy terms, conditions,
limitations and exclusions which are standard in airline industry insurance
policies:

(I)            WORKERS’ COMPENSATION AND OCCUPATIONAL DISEASE INSURANCE, SUBJECT
TO THE LAWS OF THE STATES WHEREIN THIS AGREEMENT IS BEING PERFORMED.  SUCH
COVERAGE SHALL INCLUDE EMPLOYERS LIABILITY INSURANCE WITH A MINIMUM LIMIT OF
$[*] PER INCIDENT.

(II)           COMPREHENSIVE AVIATION BODILY INJURY AND PROPERTY DAMAGE
LIABILITY INSURANCE, WITH LIMITS OF NOT LESS THAN $[*] COMBINED SINGLE LIMIT PER
OCCURRENCE, INCLUDING, BUT NOT LIMITED TO, AIRCRAFT LIABILITY, PASSENGER LEGAL
LIABILITY, THIRTY PARTY LIABILITY, LIQUOR LIABILITY, PREMISES, PRODUCTS
(EXCLUDING MANUFACTURER’S PRODUCTS LIABILITY) AND COMPLETED OPERATIONS
LIABILITIES, PREMISES AND PROPERTY DAMAGE LIABILITY, HANGAR KEEPERS LIABILITY
AND BAGGAGE, MAIL AND CARGO LIABILITY.  SUCH INSURANCE SHALL INCLUDE PERSONAL
INJURY AND CONTRACTUAL LIABILITY, AND SHALL ALSO INCLUDE WAR RISK AND ALLIED
PERILS, HIJACK AND CONFISCATION COVERAGE WITH A LIMIT OF NOT LESS THAN $[*] PER
INCIDENT.  UPON WRITTEN REQUEST FROM MIDWEST, SKYWEST AGREES TO CONSIDER IN GOOD
FAITH A REQUEST FROM MIDWEST TO INCREASE THE INSURANCE LIMITS PROVIDED FOR IN
THIS CLAUSE (II).

(III)          ALL RISK HULL INSURANCE ON THE AIRCRAFT, INCLUDING HULL WAR RISK
AND ALLIED PERILS COVERAGE, SUBJECT TO SKYWEST’S PARTICIPATION IN A
GOVERNMENT-SPONSORED WAR RISK PROGRAM, OR, IF SUCH A GOVERNMENT-SPONSORED
PROGRAM NO LONGER EXISTS, A COMPARABLE COMMERCIAL PROGRAM.

(b)           Prior to the commencement of Regional Airline Services under this
Agreement and at least annually thereafter, certificates of insurance in a form
satisfactory to Midwest shall be delivered to Midwest evidencing compliance with
the insurance terms of this Agreement.  The certificates of insurance shall be
of a type that unconditionally obligates the insurer to notify Midwest in
writing [*] days (or such lesser period as may be available for war peril
coverage) in advance of the effective date in the event of any adverse material
change in or cancellation of such insurance.  The policies of insurance required
by paragraphs (ii) and (iii) of Section 9.03(a) shall provide coverage for
events which occur during the policy period, are continuing in nature and not on
a claims made basis, and shall include special provisions that provide:

 

30


--------------------------------------------------------------------------------


 

(I)            THAT WITH RESPECT TO THE INTEREST OF MIDWEST, THE INSURANCE SHALL
NOT BE INVALIDATED BY ANY BREACH OF WARRANTY BY ANY OTHER PARTY;

(II)           THAT A WAIVER OF SUBROGATION IS PROVIDED IN FAVOR OF MIDWEST TO
THE SAME EXTENT SKYWEST HAS WAIVED ITS RIGHT OF RECOVERY UNDER THE TERMS OF THE
AGREEMENT; AND

(III)          THAT ANY WAIVER OF RIGHTS OF SUBROGATION AGAINST OTHER PARTIES BY
SKYWEST WILL NOT AFFECT THE COVERAGE PROVIDED WITH RESPECT TO MIDWEST.

The policies of insurance required by paragraph (ii) of Section 9.03(a) shall
include special provisions that provide:

(I)            THAT THE INSURERS ACKNOWLEDGE THAT THE INDEMNIFICATION AND HOLD
HARMLESS PROVISIONS OF THIS AGREEMENT ARE INSURED UNDER SKYWEST’S BLANKET
CONTRACTUAL LIABILITY COVERAGE;

(II)           THAT MIDWEST, ITS OFFICERS, AGENTS, EMPLOYEES, AFFILIATES AND
ASSIGNS ARE NAMED AS ADDITIONAL INSUREDS THEREUNDER UNDER THE LIABILITY
COVERAGES, BUT ONLY AS RESPECTS THE OPERATIONS OF SKYWEST, AS THEIR INTERESTS
MAY APPEAR;

(III)          THAT THE INSURANCE IS PRIMARY IRRESPECTIVE OF ANY INSURANCE
CARRIED BY MIDWEST; AND

(IV)          EXCEPT FOR THE LIMIT OF LIABILITY, THE INSURANCE SHALL OPERATE IN
THE SAME MANNER AS IF THERE WERE A SEPARATE POLICY COVERING EACH ADDITIONAL
INSURED, BUT NOTHING HEREIN SHALL OPERATE TO INCREASE THE INSURER’S LIABILITY AS
SET FORTH ELSEWHERE IN THE POLICY BEYOND THE AMOUNT OR AMOUNTS FOR WHICH THE
INSURER WOULD HAVE BEEN LIABLE IF ONLY ONE PERSON OF INTEREST HAD BEEN NAMED AS
INSURED.  THE INCLUSION OF MORE THAN ONE CORPORATION, PERSON, ORGANIZATION, FIRM
OR ENTITY AS INSURED UNDER THE POLICIES SHALL NOT IN ANY WAY AFFECT THE RIGHTS
OF ANY SUCH CORPORATION, PERSON, ORGANIZATION, FIRM OR ENTITY EITHER AS RESPECTS
ANY CLAIM, DEMAND, SUIT OR JUDGMENT MADE, BROUGHT OR RECOVERED BY OR IN FAVOR OF
ANY OTHER INSURED, OR BY OR IN FAVOR OF ANY EMPLOYEE OF SUCH OTHER INSURED.

ARTICLE X

TERM AND TERMINATION

10.01      Term.  This Agreement shall be effective as of the Effective Date
and, unless earlier terminated as provided herein, shall continue in effect
until June 30, 2012 (the “Initial Term”) and shall thereafter automatically be
extended for successive two (2) year renewal periods (each a “Renewal Term”)
upon the same terms and conditions unless  either party gives written notice to
the other party at least one (1) year prior to the expiration of the Initial
Term or any Renewal Term that such party intends not to renew this Agreement, in
which case the Agreement will terminate on the last day of the Initial Term or
then applicable Renewal Term, as the case may be.

31


--------------------------------------------------------------------------------



 

10.02      Termination Upon Certain Events.

(a)           In the event that SkyWest or Midwest (i) makes a general
assignment for the benefit of creditors or becomes insolvent, (ii) files a
voluntary petition in bankruptcy, (iii) petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, (iv) commences under the
laws of any competent jurisdiction any proceeding involving its insolvency,
bankruptcy, reorganization, readjustment of debt, dissolution, liquidation or
any other similar proceeding for the relief of financially distressed debtors,
(v) becomes the object of any proceeding or action of the type described in
clause (iii) or (iv), above, and such proceeding or action remains undismissed
or unstayed for a period of [*] days, or (vi) is divested of a substantial part
of its assets for a period of [*] days, then SkyWest (in the event the foregoing
occurs with respect to Midwest) or Midwest (in the event the foregoing occurs
with respect to SkyWest) may by written notice terminate this Agreement
immediately.

(b)           Except as otherwise provided in this Article X, in the event of a
breach of a non-monetary provision of this Agreement by either party which
remains uncured for [*] days after receipt of written notification of such
breach by the non-defaulting party, or in the case of a breach requiring [*]
days to cure, the defaulting party does not begin and pursue with due diligence
a method of cure within [*] days after receipt of written notification
specifying in reasonable detail the nature of such breach from the
non-defaulting party, then the non-defaulting party may terminate this Agreement
at its sole option.

(c)           In the event of a breach of a monetary provision of this Agreement
by either party which remains uncured for [*] days after receipt of written
notification specifying in reasonable detail the nature of such breach from the
non-defaulting party, then the non-defaulting party may terminate this Agreement
at its sole option.

(d)           In the event of a breach by SkyWest of any of the Customer
Complaints Factor, the Care Check Factor or the Customer Experience Pulse Factor
performance standards pursuant to Section 2.10, above, for a Performance Period,
SkyWest shall immediately take all necessary action to modify its operating
procedures in an effort to correct the deficiencies which caused such breach. 
If, despite such corrective actions, SkyWest breaches the same performance
standard for the next succeeding Performance Period, Midwest may terminate this
Agreement at its sole option upon written notice to SkyWest.

(e)           In the event the Midwest Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Midwest Guaranty, or Midwest Air Group,
Inc. shall fail to comply with any of the terms or provisions of the Midwest
Guaranty, or Midwest Air Group, Inc. denies that it has any further liability
under the Midwest Guaranty, or give notice to such effect, SkyWest may terminate
this Agreement immediately upon written notice to Midwest.

10.03      Termination by Midwest.  Notwithstanding the provisions of
Section 10.02, Midwest shall have the right to terminate this Agreement
immediately and at its sole option if:

32


--------------------------------------------------------------------------------



 

(a)           SkyWest shall fail to comply with the provisions of Section 9.03
and, as a result thereof, the insurance required thereunder is not in effect.

(b)           SkyWest shall fail to comply with the provisions of Section 6.03.


 

(c)           More than [*] of the Aircraft do not operate any Scheduled Flights
for more than seven (7) consecutive days or [*] of the Aircraft do not operate
any Scheduled Flights for more than twenty-one (21) consecutive days, other than
as a result of (i) an FAA order which grounds all commercial flights of all air
carriers or grounds a specific Aircraft type of all air carriers, (ii)
scheduling action by Midwest, or (iii) Midwest’s inability to perform its
obligations under this Agreement as a result of a strike by Midwest employees.

(d)           SkyWest’s FAA or DOT Certification is for any reason suspended or
revoked or otherwise not in full force and effect so as to permit SkyWest to
perform the Regional Airline Services required under this Agreement.

(e)           A Prohibited Change in Control shall occur.

(f)            SkyWest or any SkyWest Affiliate shall default with respect to
the material terms of any other agreement between SkyWest or any SkyWest
Affiliate and Midwest or any Midwest Affiliate, and such default shall continue
for more than the period of grace, if any, specified therein and shall not have
been waived.

(g)           The SkyWest Guaranty shall fail to remain in full force or effect
or any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the SkyWest Guaranty, or SkyWest, Inc. shall fail to comply
with any of the terms or provisions of the SkyWest Guaranty, or SkyWest, Inc.
denies that it has any further liability under the SkyWest Guaranty, or gives
notice to such effect.

ARTICLE XI

MISCELLANEOUS

11.01      Limitation on Performance.  The obligation of either Midwest or
SkyWest to perform under the terms of this Agreement shall be limited or
modified by, and neither party shall be deemed to be in default hereunder as a
result of any of the following causes:

(a)           Acts of God or the public enemy, civil war, insurrections or
riots; fires, floods, explosions, embargoes, earthquakes or serious accidents,
epidemics, or quarantine restrictions; any act of government, governmental
priorities, allocations, orders or Governmental Regulations affecting materials
or facilities, inability after due and timely diligence to procure materials,
accessories, equipment or parts; or due to any other cause to the extent it is
beyond that party’s practical control or not occasioned by that party’s fault or
negligence.

(b)           Cessation, slow-down or interruption of work, or any other labor
disturbance involving Midwest.

33


--------------------------------------------------------------------------------



 

11.02      Mutual Cooperation.  Midwest and SkyWest shall use their reasonable
best efforts to cooperate with each other in performing their respective
obligations under this Agreement.

11.03      Representations and Warranties.  Except as expressly set forth
herein, neither Midwest nor SkyWest shall make any representations or
warranties, expressed or implied, under or in connection with this Agreement.

11.04      Assignment.  This Agreement may not be assigned by any party without
the prior written consent of the other party.

11.05      Guaranties.  Midwest’s obligations under this Agreement are expressly
subject to the condition precedent that SkyWest, Inc. execute and deliver to
Midwest the SkyWest Guaranty in form and substance satisfactory to Midwest. 
SkyWest’s obligations under this Agreement are expressly subject to the
condition precedent that Midwest Air Group, Inc. execute and deliver the Midwest
Guaranty in form and substance satisfactory to SkyWest.

11.06      Equity Investment.  Midwest and SkyWest acknowledge that, in
conjunction with the negotiation of this Agreement, they and their respective
Affiliates have been engaged in discussions regarding a potential investment by
SkyWest or one of its Affiliates in certain equity securities of Midwest Air
Group, Inc., the parent company of Midwest (the “Equity Investment”).  As of the
date of execution of this Agreement, the final terms of the Equity Investment
have not been finalized.  SkyWest covenants and agrees that, if so requested by
Midwest, it, or one of its Affiliates acceptable to Midwest, shall make the
Equity Investment [*].

11.07      Governing Law and Venue.  This Agreement shall be governed in
accordance with the laws of the State of Wisconsin, notwithstanding the choice
of law provisions thereof.  The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of courts of competent
jurisdiction located in Milwaukee County, Wisconsin for any actions, suits, or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby (and agree not to commence any action, suit, or proceeding
relating thereto except in such courts).  The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue on any action, suit,
or proceeding arising out of this Agreement or, the transactions contemplated
hereby, in courts of competent jurisdiction located in Milwaukee County,
Wisconsin, and hereby further irrevocably and unconditionally waive and agree
not to plead or claim in any such court that any such action, suit, or
proceeding brought in any such court has been brought in an inconvenient forum.

11.08      Interline and Other Agreements.  Midwest agrees, to the extent it has
the right to do so, to permit SkyWest to avail itself of all its rights,
privileges and amenities pursuant to its interline agreements and all industry
trade or other agreements between Midwest and any other air carriers. Midwest
shall take all action and execute such documents as may be necessary to enable
SkyWest to avail itself of the maximum benefits afforded by such agreements. 
Subject to Midwest’s prior written approval, SkyWest may enter into interline
agreements with air carriers other than those air carriers covered by the two
preceding sentences.

34


--------------------------------------------------------------------------------



 

11.09      Employee Nonsolicitation.  Midwest and SkyWest agree that, during the
term of this Agreement, neither party will directly encourage any key
administrative employee of the other party who is actively involved in the
administration of this Agreement to terminate his/her employment with the other
party or solicit such an individual for employment.  This provision shall not
restrict either party from any form of general employee solicitations that are
not specifically directed at individual employees.  For purposes of this
Agreement “key employee” shall include the job titles for each of Midwest and
SkyWest set forth on Exhibit 11.09.

11.10      Notices.  All notices given hereunder shall be given in writing and
shall be delivered in person or deposited in the United States mail, certified
or registered mail, return receipt requested, with adequate postage prepaid, or
given by courier, telex, facsimile, or other expedient written means, addressed
as follows:

If to Midwest:                                             Midwest Airlines,
Inc.
Best Care Campus — West Wing
6744 South Howell Avenue
Oak Creek, Wisconsin  53154-1402
Attn:  Director — Airline Partner Services
Facsimile No:  (414) 570-9606

With copies to:                                      Midwest Airlines, Inc.
Best Care Campus — West Wing
6744 South Howell Avenue
Oak Creek, Wisconsin  53154-1402
Attn:  General Counsel
Facsimile No:  (414) 570-0080

If to SkyWest:                                           SkyWest Airlines, Inc.
444 River Road
St. George, UT  84790
Attn:  Bradford R. Rich, Chief Financial Officer
Facsimile No:  (435) 634-3305

With copies to:                                      SkyWest, Inc.
444 River Road
St. George, UT  84790
Attn:  Bradford R. Rich, Chief Executive Officer
Facsimile No:  (435) 634-3305

or to such other address as the respective parties hereto shall designate by
notice in writing to the other party.  Notices shall be deemed received and
given on the date of delivery or the date of refusal of delivery as shown by the
return receipt.

11.11      Parties.  Except as provided to the contrary herein, this Agreement,
and the rights and obligations created hereunder, shall be binding upon and
inure to the benefit of the respective parties hereto and their respective
successors and permitted assigns.

35


--------------------------------------------------------------------------------



 

11.12      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one agreement.

11.13      Severability.  If any term of this Agreement shall be judicially
determined to be illegal, invalid or unenforceable at law or in equity, it shall
be deemed to be void and of no force and effect to the extent necessary to bring
such term within the provisions of any such applicable law or laws, and such
terms as so modified and the balance of the terms of this Agreement shall remain
enforceable.

11.14      Captions, Section Headings and Table of Contents.  Captions, Section
headings and the Table of Contents used herein are for convenience only and are
not a part of this Agreement and shall not be used in construing it.

11.15      Availability of Equitable Remedies; Procedures.

(a)           In the event of a breach by either party of any provision of this
Agreement, the non-breaching party may give notice thereof to the breaching
party, which notice shall specify in reasonable detail the nature of the breach
and shall demand that the breaching party either cure the breach or refrain from
conduct constituting the breach (herein the “conduct”), as may be applicable. 
If (i) the breaching party has not cured the breach or refrained from the
conduct, as may be applicable, within ten (10) days following receipt of the
notice from the non-breaching party, or (ii) the breaching party does not begin
within ten (10) days following receipt of the notice to pursue with reasonable
diligence a method of cure or begin to take steps toward ceasing the conduct
where the breach or conduct is such that it requires more than ten (10) days to
cure or to cease, as may be applicable, then the non-breaching party may seek to
compel performance by the breaching party in accordance with the provisions of
paragraph (b), below.  If, upon receiving a notice contemplated by this
paragraph (a), a breaching party believes that a breach has not occurred or that
the conduct specified in the notice does not constitute a breach of the
provisions of this Agreement, but the breaching party nonetheless cures the
alleged breach or refrains from the conduct within ten (10) days following
receipt of such notice, such party may thereafter proceed in accordance with the
provisions of paragraph (b), below, to seek a determination of whether a breach
occurred or whether the specified conduct constituted a breach of the provisions
of this Agreement.

(b)           Because a breach of the provisions of this Agreement could not
adequately be compensated by money damages, any party shall be entitled,
following notification in accordance with the provisions of paragraph (a),
above, to an injunction restraining such breach or threatened breach and to
specific performance of any provision of this Agreement and, in either case, no
bond or other security shall be required in connection therewith, and the
parties hereby consent to the issuance of such injunction and to the ordering of
specific performance.  Further, in the event any party refrains from the conduct
of any activity alleged in a notice received pursuant to paragraph (a), above,
to constitute a breach of the provisions of this Agreement, such party may
thereafter proceed promptly to bring an action in a court of competent
jurisdiction located in Milwaukee County, Wisconsin, for an expedited judicial
determination as to whether the conduct specified constitutes a breach of the
provisions of this Agreement and, upon a determination that the conduct does not
constitute a breach, such party may promptly thereafter recommence such conduct.

36


--------------------------------------------------------------------------------



 

11.16      Exhibits.  The Exhibits attached hereto are intended to be an
integral part of this Agreement and are incorporated into the Agreement by
reference for all purposes.

11.17      Integration and Entire Agreement.  This Agreement (including the
Exhibits) and the ancillary documents entered into in connection herewith are
intended by the parties as a complete statement of the entire agreement and
understanding of the parties with respect to the subject matter hereof and all
matters between the parties related to the subject matter herein and therein set
forth.  This Agreement may only be amended or modified by a written agreement
between SkyWest, on the one hand, and Midwest, on the other, which specifically
references this Agreement and expressly provides for such amendment.

11.18      Relationship of Parties.  Nothing in this Agreement shall be
interpreted or construed as establishing between the parties a partnership,
joint venture or other similar arrangement.

37


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Midwest and SkyWest have executed this Agreement on the day,
month and year set forth above.

SKYWEST AIRLINES, INC.

 

MIDWEST AIRLINES, INC.

 

 

 

 

 

By:

/s/ Bradford R. Rich

 

By:

/s/ Curtis E. Sawyer

 

Bradford R. Rich, Executive Vice President, Chief Financial Officer and
Treasurer

 

 

Curtis E. Sawyer, Senior Vice President and Chief Financial Officer

 

38


--------------------------------------------------------------------------------


 

EXHIBIT 5.02(c)(i)

Provisional Payments

 

 

April
2007

 

May
2007

 

June
2007

 

July
2007

 

August
2007

 

September
2007

 

October 2007
and each
month
thereafter

 

Provisional Block Hour Payment

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

Provisional Cycle Payment

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

Provisional Fixed Cost Payment

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

$

[*]

 

 


--------------------------------------------------------------------------------


 

EXHIBIT 5.03(a)

Block Hour Cost Elements

Block Hour Cost Element

 

2007 Block Hour Rate

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

 


--------------------------------------------------------------------------------


 

EXHIBIT 5.03(b)

Cycle Cost Elements

Cycle Cost Element

 

2007 Cycle Rate

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

 


--------------------------------------------------------------------------------


 

EXHIBIT 5.04

Fixed Cost Elements

Fixed Cost Element

 

2007 Fixed Cost Rate

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

[*]

 

$

[*]

 

 


--------------------------------------------------------------------------------


 

EXHIBIT 5.06

Pass-Through Expenses

[*]


--------------------------------------------------------------------------------


 

EXHIBIT 11.09

Key Employee Job Titles

Midwest

 

Sky West

 

[*]

 

[*]

 

 


--------------------------------------------------------------------------------